Exhibit 10.24

 

Published CUSIP Number: 69368JAA7

 

SECOND LIEN CREDIT AGREEMENT

Dated as of November 14, 2006

among

PA Meadows, LLC,
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

and

The Other Lenders Party Hereto


BANC OF AMERICA SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

1.01.

Defined Terms

 

1

 

1.02.

Other Interpretive Provisions

 

28

 

1.03.

Accounting Terms

 

29

 

1.04.

Rounding

 

29

 

1.05.

Times of Day

 

29

 

1.06.

[Reserved]

 

30

 

1.07.

Currency Equivalents Generally

 

30

 

 

 

 

 

 

ARTICLE II

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

 

2.01.

The Loans

 

30

 

2.02.

Borrowings, Conversions and Continuations of Loans

 

30

 

2.03.

[Reserved]

 

31

 

2.04.

[Reserved]

 

31

 

2.05.

Prepayments

 

32

 

2.06.

Termination or Reduction of Commitments

 

33

 

2.07.

Repayment of Loans

 

34

 

2.08.

Interest

 

34

 

2.09.

Fees

 

34

 

2.10.

Computation of Interest and Fees

 

35

 

2.11.

Evidence of Debt

 

35

 

2.12.

Payments Generally; Administrative Agent’s Clawback

 

35

 

2.13.

Sharing of Payments by Lenders

 

37

 

 

 

 

 

 

ARTICLE III

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

3.01.

Taxes

 

38

 

3.02.

Illegality

 

40

 

3.03.

Inability to Determine Rates

 

40

 

3.04.

Increased Costs; Reserves on Eurodollar Rate Loans

 

41

 

3.05.

Compensation for Losses

 

42

 

3.06.

Mitigation Obligations; Replacement of Lenders

 

43

 

3.07.

Survival

 

43

 

 

 

 

 

 

ARTICLE IV

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSION

 

 

 

 

 

 

 

4.01.

Conditions of Initial Credit Extension

 

43

 

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

4.02.

Conditions to All Credit Extensions

 

51

 

 

 

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

 

5.01.

Existence, Qualification and Power

 

51

 

5.02.

Authorization; No Contravention

 

51

 

5.03.

Governmental Authorization; Other Consents

 

52

 

5.04.

Binding Effect

 

52

 

5.05.

Financial Statements; No Material Adverse Effect; No Internal Control Event

 

52

 

5.06.

Litigation

 

53

 

5.07.

No Default

 

53

 

5.08.

Liens; Investments

 

53

 

5.09.

Environmental Compliance

 

54

 

5.10.

Insurance

 

55

 

5.11.

Taxes

 

55

 

5.12.

ERISA Compliance

 

56

 

5.13.

Subsidiaries; Equity Interests; Loan Parties

 

56

 

5.14.

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

 

57

 

5.15.

Disclosure

 

57

 

5.16.

Compliance with Laws

 

57

 

5.17.

Intellectual Property; Licenses, Etc.

 

57

 

5.18.

Solvency

 

58

 

5.19.

[Intentionally Omitted]

 

58

 

5.20.

Labor Matters

 

58

 

5.21.

Collateral Documents

 

58

 

5.22.

Gaming Matters

 

58

 

5.23.

Project; Construction Contracts

 

58

 

 

 

 

 

 

ARTICLE VI

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

6.01.

Financial Statements

 

58

 

6.02.

Certificates; Other Information

 

60

 

6.03.

Notices

 

62

 

6.04.

Payment of Obligations

 

63

 

6.05.

Preservation of Existence, Etc.

 

64

 

6.06.

Maintenance of Properties

 

64

 

6.07.

Maintenance of Insurance

 

64

 

6.08.

Compliance with Laws

 

64

 

6.09.

Books and Records

 

64

 

6.10.

Inspection Rights

 

64

 

6.11.

Use of Proceeds

 

65

 

6.12.

Covenant to Guarantee Obligations and Give Security

 

65

 

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

6.13.

Environmental Covenant

 

68

 

6.14.

Preparation of Environmental Reports

 

68

 

6.15.

Further Assurances

 

69

 

6.16.

Compliance with Terms of Leaseholds

 

69

 

6.17.

Interest Rate Hedging

 

69

 

6.18.

Lien Searches

 

69

 

6.19.

Material Contracts

 

70

 

6.20.

Gaming Licenses

 

70

 

6.21.

Cash Collateral Accounts

 

70

 

6.22.

Holdback Agreement

 

70

 

6.23.

Compliance with the Temporary Casino Construction Plans; Operating

 

70

 

6.24.

Construction Covenants

 

70

 

 

 

 

 

 

ARTICLE VII

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

7.01.

Liens

 

71

 

7.02.

Indebtedness

 

73

 

7.03.

Investments

 

74

 

7.04.

Fundamental Changes

 

75

 

7.05.

Dispositions

 

76

 

7.06.

Restricted Payments

 

76

 

7.07.

Change in Nature of Business

 

77

 

7.08.

Transactions with Affiliates

 

77

 

7.09.

Burdensome Agreements

 

77

 

7.10.

Use of Proceeds

 

78

 

7.11.

Financial Covenants

 

78

 

7.12.

Capital Expenditures

 

79

 

7.13.

Amendments of Organization Documents

 

79

 

7.14.

Accounting Changes

 

79

 

7.15.

Prepayments, Etc. of Indebtedness

 

80

 

7.16.

Amendment, Etc. of Related Documents and Indebtedness

 

80

 

7.17.

Construction of the Project

 

80

 

7.18.

Seller Holdback Amount

 

81

 

 

 

 

 

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

8.01.

Events of Default

 

81

 

8.02.

Remedies upon Event of Default

 

84

 

8.03.

Application of Funds

 

84

 

 

 

 

 

 

ARTICLE IX

 

 

 

ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

9.01.

Appointment and Authority

 

85

 

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

9.02.

Rights as a Lender

 

86

 

9.03.

Exculpatory Provisions

 

86

 

9.04.

Reliance by Administrative Agent

 

87

 

9.05.

Delegation of Duties

 

87

 

9.06.

Resignation of Administrative Agent

 

87

 

9.07.

Non-Reliance on Administrative Agent and Other Lenders

 

88

 

9.08.

No Other Duties, Etc.

 

88

 

9.09.

Administrative Agent May File Proofs of Claim

 

88

 

9.10.

Collateral and Guaranty Matters

 

89

 

 

 

 

 

 

ARTICLE X

 

 

 

[RESERVED]

 

 

 

 

 

 

 

ARTICLE XI

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

11.01.

Amendments, Etc.

 

90

 

11.02.

Notices; Effectiveness; Electronic Communications

 

91

 

11.03.

No Waiver; Cumulative Remedies

 

93

 

11.04.

Expenses; Indemnity; Damage Waiver

 

93

 

11.05.

Payments Set Aside

 

95

 

11.06.

Successors and Assigns

 

95

 

11.07.

Treatment of Certain Information; Confidentiality

 

99

 

11.08.

Right of Setoff

 

100

 

11.09.

Interest Rate Limitation

 

100

 

11.10.

Counterparts; Integration; Effectiveness

 

100

 

11.11.

Survival of Representations and Warranties

 

101

 

11.12.

Severability

 

101

 

11.13.

Replacement of Lenders

 

101

 

11.14.

Governing Law; Jurisdiction; Etc.

 

102

 

11.15.

Waiver of Jury Trial

 

103

 

11.16.

No Advisory or Fiduciary Responsibility

 

103

 

11.17.

USA PATRIOT Act Notice

 

104

 

11.18.

Gaming Authorities

 

104

 

11.19.

Removal of a Lender

 

104

 

11.20.

Time of the Essence

 

104

 

11.21.

ENTIRE AGREEMENT

 

104

 

 

 

 

 

 

SIGNATURES

 

S-1

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.01

Guarantors

2.01

Commitments and Applicable Percentages

4.01(a)(iv)

Mortgaged Properties

5.01

Governmental Licenses

5.03

Certain Authorizations

5.05

Supplement to Interim Financial Statements

5.08(c)

Existing Liens

5.08(d)

Owned Real Property

5.08(e)(i)

Leased Real Property (Lessee)

5.08(e)(ii)

Leased Real Property (Lessor)

5.08(f)

Existing Investments

5.09

Environmental Matters

5.11

Tax Assessments

5.12

Unfunded Pension Liability

5.13

Subsidiaries and Other Equity Investments; Loan Parties

5.17

Intellectual Property Matters

5.20

Labor Matters

5.22

Gaming Matters

5.23

Construction Contracts

7.02

Existing Indebtedness

7.08

Transactions with Affiliates

7.09

Burdensome Agreements

11.02

Administrative Agent’s Office, Certain Addresses for Notices

11.06

Processing and Recordation Fees

 

 

EXHIBITS

 

 

Form of

 

 

 

A

Committed Loan Notice

B

Cash Collateral and Disbursement Agreement

C

Term Note

D

Compliance Certificate

E

Assignment and Assumption

F

Guaranty

G

Security Agreement

H

Mortgage

J-1

Opinion Matters – Counsel to Loan Parties

J-2

Opinion Matters – Local Counsel to Loan Parties

K

Intercreditor Agreement

L

Equity Guarantee

M

Management Fee Subordination Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This SECOND LIEN CREDIT AGREEMENT (“Agreement”) is entered into as of November
14, 2006, among PA MEADOWS, LLC, a Delaware limited liability company (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent. MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED will act as Syndication Agent (the “Syndication Agent”) under the
Agreement.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide a loan on the terms and
subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.        Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquired Companies” means MEC Pennsylvania Racing, Inc., a Pennsylvania
corporation, Mountain Laurel Racing, Inc., a Delaware corporation, Washington
Trotting Association, Inc., a Delaware corporation, MEC Pennsylvania Food
Service, Inc., a Pennsylvania corporation, and MEC Racing Management, a
Pennsylvania partnership.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent;
provided, however, that for purposes of Section 9.03 the term “Administrative
Agent” shall include the Syndication Agent, as such term is defined in the
introductory paragraph hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Credit Exposures” means, at any time, the aggregate amount of the
Loans outstanding at such time.

 

“Agreement” means this Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Loan represented by
(i) on or prior to the Closing Date, such Lender’s Commitment at such time and
(ii) thereafter, the principal amount of such Lender’s Loans at such time. The
initial Applicable Percentage of each Lender in respect of each Loan is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means 5.00% per annum for Base Rate Loans and 6.00% per annum
for Eurodollar Rate Loans.

 

“Approved Fund” means (i) any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender and (ii) any swap, special purpose
vehicles purchasing or acquiring security interests in collateralized loan
obligations or any other vehicle through which a Lender may leverage its
investments from time to time.

 

“Arrangers” means Banc of America Securities LLC and Merrill Lynch, Pierce
Fenner & Smith Incorporated, in their capacities as joint lead arrangers and
joint book managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Acquired Companies for the fiscal year ended December 31, 2005, and the
related combined statements of income or operations, shareholders’ equity and
cash flows for such fiscal year of the Acquired Companies, including the notes
thereto.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference

 

2

--------------------------------------------------------------------------------


 

point for pricing some loans, which may be priced at, above, or below such
announced rate. Any change in such rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of Loans of the same Type and, in the
case of the Eurodollar Rate Loans, having the same Interest Period made by each
of the Lenders pursuant to Section 2.01.

 

“Budget” means the budget for the design and construction of the Project as a
whole from the commencement of construction thereof through the Completion Date
that is prepared by the Borrowers and approved by the Construction Consultant.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the Commonwealth of Pennsylvania or the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America (or another commercial
bank selected by the Administrative Agent) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent,
established as provided in Section 6.21 and otherwise established in a manner
satisfactory to the Administrative Agent.

 

“Cash Collateral and Disbursement Agreement” means the Cash Collateral and
Disbursement Agreement between Borrower and the Control Agent in the form
attached hereto as Exhibit B.

 

3

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, in its capacity as
a party to such Cash Management Agreement or a financial institution reasonably
acceptable to the Administrative Agent; provided that such financial institution
enters into a control agreement with the Control Agent on terms reasonably
acceptable to the Collateral Agent.

 

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, the Meadows Property and any other material
property of the Loan Parties and any of their Subsidiaries, taken as a whole.
“Casualty Event” shall include but not be limited to any taking of all or any
part of any real property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any requirement of
Law,

 

4

--------------------------------------------------------------------------------


 

or by reason of they temporary requisition of the use or occupancy of all or any
part or any real property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Certificate of Occupancy” means a temporary or permanent certificate of
occupancy, in either case, for the Project issued by the appropriate building
department pursuant to applicable Laws which permanent or temporary certificate
of occupancy shall permit the Project to be used for its intended purposes and
shall be in full force and effect and, in the case of a temporary certificate of
occupancy, if such temporary certificate of occupancy shall provide for an
expiration date, any items which must be completed in order for such temporary
certificate of occupancy to be renewed or extended shall be completed no later
than 15 days prior to the applicable expiration date.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           at any time Cannery Casino Resorts, LLC (“CCR”) shall, directly or
indirectly, cease to hold 100% of the voting equity securities of the Borrower
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

 

(b)           (i) Mr. William Paulos and Mr. William Wortman collectively shall,
directly or indirectly, cease to hold 35% or more of the equity securities of
CCR entitled to vote for members of the board of directors or equivalent
governing body of CCR on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) or (ii) OCM shall, directly or indirectly, cease to hold 33% or
more of the equity securities of CCR entitled to vote for members of the board
of directors or equivalent governing body of CCR on a fully diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);

 

(c)           either of Mr. William Paulos or Mr. William Wortman shall at any
time cease to be a member of the board of directors or other equivalent
governing body of the

 

5

--------------------------------------------------------------------------------


 

Borrower; provided that so long as Borrower is a sole member managed limited
liability company, no Change of Control shall be deemed to occur to the extent
that both Mr. William Paulos and Mr. William Wortman are members of the board of
directors or the equivalent governing body of CCR;

 

(d)           OCM shall at any time cease to have at least two members of the
board of directors or other equivalent governing body of the Borrower; provided
that so long as Borrower is a sole member managed limited liability company, no
Change of Control shall be deemed to occur to the extent that OCM has at least
two members of the board of directors or the equivalent governing body of CCR;

 

(e)           Mr. William Paulos, Mr. William Wortman and OCM shall at any time
cease to hold the power to appoint a majority of the members of the board of
directors of the Borrower; provided that so long as Borrower is a sole member
managed limited liability company, no Change of Control shall be deemed to occur
to the extent that Mr. William Paulos, Mr. William Wortman and OCM have the
power to appoint a majority of the board of directors or the equivalent
governing body of CCR; or

 

(f)            any Person or two or more Persons acting in concert (other than
Mr. William Paulos, Mr. William Wortman, OCM and its Affiliates) shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of CCR, or control over the equity
securities of CCR entitled to vote for members of the board of directors or
equivalent governing body of CCR on a fully diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing 15% or more of the combined voting
power of such securities.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral”, “Mortgaged Property” and “Trust
Property” referred to in the Collateral Documents and all of the other property
that is or is intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties. Notwithstanding any other provision hereof, no lien, claim or
encumbrance extends to, and “Collateral” does not include, (i) amounts held in
an account for the Commonwealth of Pennsylvania as specified by Chapter 14 of
the Pennsylvania Race Horse Development and Gaming Act (Act 71) (4 Pa. C.S.A.
§ 1401, et seq.) and (ii) Excluded Property.

 

“Collateral Agent” has the meaning specified in Section 9.01(b).

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each assignment of Construction Contracts, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative

 

6

--------------------------------------------------------------------------------


 

Agent pursuant to Sections 6.12 and 6.15, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01 in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto.

 

“Committed Loan Notice” means a notice of (a) a Loan, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

 

“Completion Certificate” means a certificate executed by the Borrower, the
applicable Loan Party, General Contractor and Construction Consultant stating
that (i) the Project is completed and (ii) a Certificate of Occupancy will be
issued and the facility affected by the work is completely operational.

 

“Completion Date” means the earlier of the date upon which the Construction
Contract contemplates completion of the Project, or the date a Completion
Certificate is issued for the Project executed by the Borrower, the applicable
Loan Party, General Contractor and Construction Consultant, whichever shall
first occur.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Current Assets” means, with respect to any Person at any date of
determination, all assets of such Person and its Subsidiaries at such date that
should be classified as current assets on a consolidated balance sheet of such
Person, but excluding cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, with respect to any Person at any date
of determination, all liabilities of such Person and its Subsidiaries at such
date that should be classified as current liabilities on a consolidated balance
sheet of such Person, but excluding the sum of (a) the principal amount of any
current portion of long-term debt of such Person and (b) (without duplication of
clause (a) above) the then outstanding principal amount of the Loans.

 

“Consolidated EBITDAM” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:  (i)
pre-opening expenses relating to the Project, (ii) Consolidated Interest
Charges, (iii) depreciation and amortization expense, (iv) other expenses
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, (v) the Management Compensation, (vi) the provision
for Federal, state, local and foreign income taxes payable, and (vii) other
extraordinary non-cash charges (paid or accruing) (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period) and minus (b) the
following to the extent included in calculating such Consolidated Net Income: 
(i) all non-cash

 

7

--------------------------------------------------------------------------------


 

items increasing Consolidated Net Income, (ii) interest income and (iii)
extraordinary gains (in each case of or by the Borrower and its Subsidiaries for
such Measurement Period).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business and the
Holdback Amount), (e) all Attributable Indebtedness, (f) without duplication,
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (e) above of Persons other than the Borrower or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Interest Charges shall not include any Transaction fees or expenses
paid on the Closing Date regardless of the accounting treatment of such fees or
expenses.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDAM to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that with respect
to (i) the first Measurement Period after the Closing Date, Consolidated EBITDAM
and Consolidated Interest Charges for such Measurement Period shall be
multiplied by four (4), (ii) the second Measurement Period after the Closing
Date, Consolidated EBITDAM and Consolidated Interest Charges for such
Measurement Period shall be multiplied by two (2); (iii) the third Measurement
Period after the Closing Date, Consolidated EBITDAM and Consolidated Interest
Charges for such Measurement Period shall be multiplied by one and one-third
(11/3) and (iv) the Measurement Period thereafter, Consolidated EBITDAM and
Consolidated Interest Charges for such Measurement Period shall be such amounts
as otherwise set forth in accordance with the definition of Measurement Period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDAM of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement

 

8

--------------------------------------------------------------------------------


 

Period; provided that with respect to (i) the first Measurement Period after the
Closing Date, Consolidated Funded Indebtedness and Consolidated EBITDAM for such
Measurement Period shall be multiplied by four (4), (ii) the second Measurement
Period after the Closing Date, Consolidated Funded Indebtedness and Consolidated
EBITDAM for such Measurement Period shall be multiplied by two (2), (iii) the
third Measurement Period after the Closing Date, Consolidated Funded
Indebtedness and Consolidated EBITDAM for such Measurement Period shall be
multiplied by one and one-third (11/3) and (iv) the Measurement Period
thereafter, Consolidated Funded Indebtedness and Consolidated EBITDAM for such
Measurement Period shall be such amounts as otherwise set forth in accordance
with the definition of Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Period to the Borrower or a Subsidiary as a dividend or other distribution
(and in the case of a dividend or other distribution to a Subsidiary, such
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso).

 

“Construction Consultant” means any Person designated from time to time by the
Administrative Agent to serve as the Construction Consultant hereunder.

 

“Construction Contracts” means any and all contracts, written or oral, between
the Borrower, any applicable Loan Party and any Contractor and any subcontractor
and between any of the foregoing and any other person (including, without
limitation, any architect or engineer) relating in any way to the construction
of the Project, including the performing of labor or the furnishing of standard
or specially fabricated materials in connection therewith or the preparation or
furnishing of any drawings, renderings, plans, design documents or other related
items for the design, architecture or construction of the Project.

 

“Construction Plans” has the meaning specified in Section 4.01(q).

 

“Contractor” means and includes any person or entity, including any General
Contractor, engaged to work on or furnish materials or supplies for the Project.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

9

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agent” has the meaning specified in the Intercreditor Agreement.

 

“Credit Extension” means the making of a Loan by a Lender.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loan required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Discharge of First Lien Obligations” has the meaning specified in the
Intercreditor Agreement.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(exclusive of ordinary course gaming payout) by any Person (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“Disqualification” means, with respect to any Lender:

 

(a)           the failure of that Lender timely to file pursuant to applicable
Gaming Laws (i) any application requested of that Lender by any Gaming Authority
in connection with any licensing required of that Lender as a lender to the Loan
Parties or (ii) any required application or other papers in connection with
determination of the suitability of that Lender as a lender to the Loan Parties;

 

10

--------------------------------------------------------------------------------


 

(b)           the withdrawal of that Lender (except where requested or permitted
by the Gaming Board) of any such application or other required papers; or

 

(c)           any final determination by a Gaming Authority pursuant to
applicable Gaming Laws (i) that such Lender is “unsuitable” as a lender to the
Loan Parties, (ii) that such Lender shall be “disqualified” as a lender to the
Loan Parties or (iii) denying the issuance to that Lender of any license
required under applicable Gaming Laws to be held by all lenders to the Loan
Parties.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Guarantee” means the Equity Guarantee to be dated the Closing Date in
the form attached hereto as Exhibit L.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

11

--------------------------------------------------------------------------------


 

“Equity Investors” means OCM, entities directly or indirectly Controlled by OCM,
entities directly or indirectly Controlled by Oaktree Capital Management, LLC,
Mr. William Paulos, Mr. William Wortman and entities directly or indirectly
Controlled by Mr. William Paulos and/or Mr. William Wortman.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

12

--------------------------------------------------------------------------------


 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) the sum (for such fiscal year) of (i) Consolidated EBITDAM and (ii)
the excess, if any, of the Working Capital of the Borrower at the beginning of
such fiscal year over the Working Capital of the Borrower at the end of such
fiscal year over (b) the sum (for such fiscal year) of (i) Consolidated Interest
Charges actually paid in cash by the Borrower and its Subsidiaries (less
interest income and any prepaid interest expense), (ii) scheduled principal
repayments, to the extent actually made, of (x) Loans pursuant to Section
2.07(b) and (y) Indebtedness to the extent incurred pursuant to the FF&E
Financing, (iii) all income taxes actually paid in cash by the Borrower and its
Subsidiaries, (iv) Restricted Payments made in accordance with Section 7.06(d),
(v) Capital Expenditures (which includes Maintenance Capital Expenditures and
Expansion Capital Expenditures) actually made by the Borrower and its
Subsidiaries, (vi) the Management Compensation paid by the Borrower and its
Subsidiaries and (vii) the excess, if any, of the Working Capital of the
Borrower at the end of such fiscal year over the Working Capital of the Borrower
at the beginning of such fiscal year.

 

“Excluded Issuance” by the Borrower means an issuance and sale of an Equity
Interest in the Borrower to its sole member or the Equity Investors, a capital
contribution to the Borrower from its sole member or its Equity Investors or an
issuance of shares of capital stock of (or other ownership or profit interests
in) the Borrower upon the exercise of warrants, options or other rights for the
purchase of such capital stock (or other ownership or profit interest).

 

“Excluded Property” has the meaning specified in Section 1.1(a) of the Security
Agreement.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.13), any U.S. federal withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01.

 

“Expansion Capital Expenditure” means any Capital Expenditure by the Borrower or
any of its Restricted Subsidiaries that is not properly characterized as a
Maintenance Capital Expenditure, including, without limitation, expenditures
with respect to the buy-out of real property leases.

 

13

--------------------------------------------------------------------------------


 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings) and condemnation awards (and payments in lieu thereof); provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance or condemnation awards (or payments in lieu thereof) to
the extent that such proceeds, awards or payments are applied (or in respect of
which expenditures were previously incurred) to replace or repair property in
respect of which such proceeds were received and shall not include indemnity
payments and purchase price adjustments from Seller.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated July 20, 2006, among the
Borrower, the Administrative Agent, Merrill Lynch Capital Corporation and the
Arrangers.

 

“FF&E” means furniture, furnishings or equipment used in the ordinary course of
the business of the Borrower or a Guarantor.

 

“FF&E Financing” means Indebtedness the proceeds of which are used solely to
finance the acquisition by the Borrower or a Guarantor of, or the entry into a
Capitalized Lease by the Borrower or a Guarantor with respect to, FF&E, in each
case as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced in whole or in part from time
to time.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“First Lien Administrative Agent” means Bank of America, N.A., in its capacity
as administrative agent under the First Lien Credit Agreement, and its
successors and assigns.

 

“First Lien Collateral Agent” means Bank of America, N.A. in its capacity as
collateral agent under the First Lien Loan Documents, and its sucessors and
assigns.

 

“First Lien Credit Agreement” means (i) that certain credit agreement dated as
of the date hereof among Borrower, the lenders party thereto and Bank of
America, N.A., as administrative agent and collateral agent, as amended,
restated, supplemented or modified from time to time to the extent permitted by
this Agreement and the Intercreditor Agreement, and (ii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other

 

14

--------------------------------------------------------------------------------


 

agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend (subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the indebtedness and other obligations outstanding under the
(x) credit agreement referred to in clause (i) or (y) any subsequent First Lien
Credit Agreement, unless such agreement or instrument expressly provides that it
is not intended to be and is not a First Lien Credit Agreement hereunder. Any
reference to the First Lien Credit Agreement hereunder shall be deemed a
reference to any First Lien Credit Agreement then in existence.

 

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents as defined in the First Lien Credit Agreement, including each
mortgage and other security documents, guaranties and the notes issued
thereunder.

 

“First Lien Loans” means the loan extended under the First Lien Credit
Agreement.

 

“First Lien Secured Parties” means the First Lien Administrative Agent, the
First Lien Collateral Agent and each Person that is a lender under the First
Lien Credit Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the federal
government or any state, city or other political subdivision, whether now or
hereafter in existence, or any officer or official thereof, but only to the
extent that such agency, authority, board, bureau, commission, department,
office or instrumentality possesses authority to regulate any gaming operation
owned, managed or operated, or proposed to be owned, managed or operated, by the
Borrower or any of its Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

“Gaming Laws” means all applicable federal, state and local laws, rules and
regulations pursuant to which Gaming Authorities possess regulatory, licensing
or permit authority over the ownership or operation of gaming facilities.

 

“Gaming License” means any finding of suitability, registration, license,
franchise or other approval or authorization issued by or from any Gaming
Authority under Gaming Laws that is required to own, lease, operate or otherwise
conduct or manage the gaming activities of the Borrower and its Subsidiaries in
any state or jurisdiction in which any Borrower or any of its Subsidiaries
conduct business.

 

“General Contractor” means (i) Borrower with respect to the Project or (ii) any
other Person who contracts for the construction of the entire Project, rather
than for a portion of the work relating thereto and otherwise has the obligation
to retain and pay subcontractors and coordinates the work to be performed.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Real Property Disclosure Requirements” means any requirement of
Law of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer or control) of any real
property, facility, establishment or business, of the actual or threatened
presence or release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other financial obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or financial performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or

 

16

--------------------------------------------------------------------------------


 

any right, contingent or otherwise, of any holder of such Indebtedness to obtain
any such Lien). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1.01 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Holdback Agreement” means the Holdback Agreement by and between Seller and the
Borrower dated November 14, 2006.

 

“Holdback Amount” has the meaning specified in the Holdback Agreement.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and the Holdback Amount);

 

17

--------------------------------------------------------------------------------


 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or to purchase or exercise any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intercreditor Agreement” means the Intercreditor Agreement to be dated the
Closing Date in the form attached hereto as Exhibit K.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Loan; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Loan.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business

 

18

--------------------------------------------------------------------------------


 

Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Loan.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

19

--------------------------------------------------------------------------------


 

“Licensing Fee L/C” means the $50.0 million letter of credit dated December 19,
2005, delivered to the PGBC on behalf of Washington Trotting Association, Inc.
in support of the licensing fee for the Pennsylvania Gaming License.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article
II.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Secured Hedge Agreement, (h) each Secured Cash Management
Agreement, (i) the Cash Collateral and Disbursement Agreement, and (j) the
Intercreditor Agreement; provided that for purposes of the definition of
“Material Adverse Effect” and Articles IV through IX, “Loan Documents” shall not
include Secured Hedge Agreements or Secured Cash Management Agreements.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Maintenance Capital Expenditures” means any Capital Expenditures by the
Borrower or any of its Restricted Subsidiaries that are made to maintain,
restore, refurbish or replace in the ordinary course of business the condition
or usefulness of property of the Borrower or any of its Restricted Subsidiaries,
or otherwise to support the continuation of such person’s day-to-day operations
as then conducted, but that are not properly chargeable to repairs and
maintenance in accordance with GAAP.

 

“Management Compensation” means any and all fees, expenses and other monies due
and payable, from time to time, by the Borrower to Millennium, which shall not,
in the aggregate, exceed 4% of Consolidated EBITDAM per fiscal year.

 

“Managers” means collectively William Wortman and William Paulos.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $4.0 million or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.

 

20

--------------------------------------------------------------------------------


 

“Maturity Date” means November 14, 2012; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Meadows Property” means the Meadows Racetrack located on Racetrack Road in
North Strabane Township, Washington County, Pennsylvania, which comprises
approximately 153.03 acres.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date.

 

“Millennium” means Millennium Gaming, Inc. or an affiliate thereof.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.01(a)(iv).

 

“Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).

 

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 4.01(a)(iv) and (b) each Real Property, if any, which shall
be subject to a Mortgage delivered after the Closing Date pursuant to
Section 6.12

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means, to the extent remaining after any mandatory
prepayments pursuant to Section 2.05(b) of the First Lien Credit Agreement:

 

(a)           with respect to any Disposition by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction
and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; and

 

21

--------------------------------------------------------------------------------


 

(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by the Borrower or
such Subsidiary in connection therewith.

 

“Note” means a promissory note made by the Borrower in favor of a Lender or its
registered assigns, evidencing Loans made by such Lender to the Borrower, in
substantially the form of Exhibit C hereto.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OCM” means OCM Acquisition Co., LLC, a limited liability company organized
under the laws of Nevada.

 

“Operating” means that:

 

(1)           the Pennsylvania Gaming Licenses shall have been granted and not
been revoked or suspended; and

 

(2)           the Temporary Casino is open to the general public and operating
in accordance with applicable law in all material respects.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

22

--------------------------------------------------------------------------------


 

“Outstanding Amount” means on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Loans occurring on such date.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pennsylvania Gaming License” means a Conditional Category 1 license (a
“Conditional Gaming License”) or a Category 1 license (a “Category 1 Gaming
License”) in Pennsylvania for the operation of a slot machine facility at the
Meadows Property.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Plans and Specifications” means all specifications, designs, documents,
schematic drawings and related items for the design, architecture and
construction of the Project, that are prepared by the Borrowers’ architect , and
approved by the Construction Consultant, and, in each case, all amendments and
modifications thereof approved by the Administrative Agent.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” means “Intercompany Debt” as defined in the Security Agreement.

 

“Pledged Equity” means “Pledged Securities” as defined in the Security
Agreement.

 

“Post-Closing Agreement” means the Post-Closing and Note Issuance Agreement
dated as of July 26, 2006, by and among the Borrower, Seller and other parties
thereto and any amendments thereto as of the date hereof.

 

“Project” means the construction of the Temporary Casino.

 

23

--------------------------------------------------------------------------------


 

“Racing Services Agreement” means the Racing Services Agreement dated as of July
26, 2006, by and among Racing Services Operator and the Guarantors.

 

“Racing Services Operator” means MEC Pennsylvania Racing Services, Inc. in such
capacity pursuant to the Racing Services Agreement.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Reduction Amount” has the meaning set forth in Section 2.05(b)(ix).

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Documents” means the Racing Services Agreement, the Post-Closing
Agreement and the First Amendment dated July 26, 2006 to the Stock Purchase
Agreement dated November 8, 2005, between Magna Entertainment Corp. and the
Borrower, and each other agreement contemplated thereby.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means a submission of a Borrowing or conversion
notice under Section 2.02.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of all Loans outstanding.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller, manager or
managing member of a Loan Party and any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

24

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between the
Borrower and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Control Agent, the Lenders, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Seller” means Magna Entertainment Corp.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the

 

25

--------------------------------------------------------------------------------


 

ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Stock Purchase Agreement” means the Stock Purchase Agreement dated November 8,
2005, between Seller and the Borrower, as amended by the First Amendment to the
Stock Purchase Agreement dated July 26, 2006.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

26

--------------------------------------------------------------------------------


 

“Tax Amount” means (a) with respect to any period ending prior to the Closing
Date, an amount equal to the estimated federal income taxes attributable to the
Tax Recipients’ indirect distributive share of the Borrower’s taxable income
(taking into account both items separately stated under Code §702(a)(1) through
(7) and non-separately stated items under Code §702(a)(8)) applying a forty
percent (40%) marginal tax rate, and (b) relative to any period ending on or
after the Closing Date, an amount equal to (i) the lowest aggregate amount of
distributions to the Tax Recipients (based on pro rata distributions to such Tax
Recipients in proportion to their percentage interests under the CCR operating
agreement) such that each Tax Recipient receives an amount sufficient to equal
(x) the amount of taxable income of the Borrower directly or indirectly
allocated to and reported by such Tax Recipient in respect of such period
(taking into account any Code §704(c) items and annualizing the estimated
taxable income (excluding extraordinary items, which shall be taken into account
separately) for distributions with respect to periods of less than a fiscal
year), multiplied by (y) the highest maximum combined marginal federal, state
and local income tax rates to which any Tax Recipient may be subject (taking
into account the deductibility of state income tax for federal income tax
purposes), plus (ii) an additional amount (distributed to the Tax Recipients pro
rata in the proportion to their percentage interests under the CCR operating
agreement) such that, after giving effect to distributions of such additional
amount, each Tax Recipient will satisfy the safe harbor for estimated tax
payments based on prior year tax liability under Code §§6654 or 6655 (and
analogous state or local provisions) assuming that each Tax Recipient’s only
income was from the Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tax Recipient” means each direct or indirect equityholder of the Borrower that
is required to report and pay federal income taxes with respect to taxable
income of the Borrower that is directly or indirectly allocated to such Person,
and each of his or her or its successors and assigns.

 

“Temporary Casino” means the casino constructed in accordance with the
Construction Plans on the Meadows Property, which shall include at least 1,800
slot machines.

 

“Threshold Amount” means $4.0 million.

 

“Timetable” means the schedule for construction and completion of the Project
which has been prepared by the Borrowers and approved by the Construction
Consultant.

 

“Title Company” shall mean First American Title Company or any other title
insurance company as shall be retained by the Borrower and reasonably acceptable
to the Administrative Agent.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and the Related Documents to
which they are or are intended to be a party, (b) the repayment of the Tranche A
Junior Note (as defined in

 

27

--------------------------------------------------------------------------------


 

the Post-Closing Agreement), (c) the consummation of the transactions
contemplated by the Loan Documents and the Related Documents and (d) the payment
of the fees and expenses incurred in connection with the consummation of the
foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

 

“Working Capital” means for any Person, at any date of determination, the
amount, if any, by which the Consolidated Current Assets of such Person at such
date of determination exceeds the Consolidated Current Liabilities of such
Person at such date.

 

1.02.        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary

 

28

--------------------------------------------------------------------------------


 

Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03.        Accounting Terms.

 


(A)           GENERALLY. ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH AND CUSTOMARY FOR GAMING OPERATIONS SUBSTANTIALLY SIMILAR
TO THE PROJECT, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


 


(B)           CHANGES IN GAAP. IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 

1.04.        Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05.        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

29

--------------------------------------------------------------------------------


 

1.06.        [Reserved].

 

1.07.        Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.        The Loans.

 


(A)           [RESERVED].


 


(B)           THE BORROWING. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE A LOAN TO THE BORROWER ON THE
CLOSING DATE IN AN AMOUNT NOT TO EXCEED SUCH LENDER’S COMMITMENT. THE BORROWING
SHALL CONSIST OF LOANS MADE SIMULTANEOUSLY BY THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS. AMOUNTS BORROWED UNDER THIS SECTION 2.01(B) AND
REPAID OR PREPAID MAY NOT BE REBORROWED. LOANS MAY BE BASE RATE LOANS OR
EURODOLLAR RATE LOANS AS FURTHER PROVIDED HEREIN.


 


(C)           [RESERVED].


 

2.02.        Borrowings, Conversions and Continuations of Loans.

 


(A)           EACH LOAN, EACH CONVERSION FROM ONE TYPE TO THE OTHER, AND EACH
CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE BORROWER’S
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.
EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING
OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY CONVERSION
OF EURODOLLAR RATE LOANS TO BASE RATE LOANS, AND (II) ON THE REQUESTED DATE OF
ANY BORROWING OF BASE RATE LOANS. EACH TELEPHONIC NOTICE BY THE BORROWER
PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED
AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. EACH BORROWING OF,
CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $2,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF. EACH
BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF. EACH COMMITTED LOAN
NOTICE (WHETHER TELEPHONIC

 

30

--------------------------------------------------------------------------------


 


OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWER IS REQUESTING A CONVERSION OF
LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF EURODOLLAR RATE LOANS,
(II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR CONTINUATION, AS THE
CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF LOANS
TO BE BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE OF LOANS TO BE BORROWED OR
TO WHICH LOANS ARE TO BE CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE
INTEREST PERIOD WITH RESPECT THERETO. IF THE BORROWER FAILS TO SPECIFY A TYPE OF
LOAN IN A COMMITTED LOAN NOTICE OR IF THE BORROWER FAILS TO GIVE A TIMELY NOTICE
REQUESTING A CONVERSION OR CONTINUATION, THEN NEW BORROWINGS OF THE LOANS SHALL
BE MADE AS, BASE RATE LOANS AND PREVIOUSLY OUTSTANDING LOANS WILL CONTINUE AS
THE SAME TYPE WITH AN INTEREST PERIOD OF ONE MONTH UNLESS NOTICE OTHERWISE IS
GIVEN TIMELY TO THE ADMINISTRATIVE AGENT. IF THE BORROWER REQUESTS A BORROWING
OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS IN ANY SUCH
COMMITTED LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE
DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.


 


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE OF THE LOAN, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION
IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER
OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN
SECTION 2.02(A). EACH APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE. UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.01, THE ADMINISTRATIVE AGENT SHALL
MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED
BY THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER
ON THE BOOKS OF THE ADMINISTRATIVE AGENT WITH THE AMOUNT OF SUCH FUNDS OR
(II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS
PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE
BORROWER.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN. DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUIRED LENDERS.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS FUNDING SUCH LOANS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST
PERIOD FOR EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE. AT
ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWER AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME
RATE USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC
ANNOUNCEMENT OF SUCH CHANGE.


 


(E)           AFTER GIVING EFFECT TO ALL BORROWINGS, ALL CONVERSIONS OF LOANS
FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS AS THE SAME TYPE,
THERE SHALL NOT BE MORE THAN 5 INTEREST PERIODS IN EFFECT IN RESPECT OF THE
LOANS.


 

2.03.        [Reserved].

 

2.04.        [Reserved].

 

31

--------------------------------------------------------------------------------


 

2.05.        Prepayments.

 


(A)           OPTIONAL. UPON AND AFTER DISCHARGE OF FIRST LIEN OBLIGATIONS OR AS
ALLOWED BY THE FIRST LIEN CREDIT AGREEMENT, THE BORROWER MAY, UPON NOTICE TO THE
ADMINISTRATIVE AGENT, AT ANY TIME PREPAY THE LOANS, IN WHOLE OR IN PART WITHOUT
PREMIUM OR PENALTY; PROVIDED THAT (A) SUCH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (1) THREE BUSINESS DAYS PRIOR TO
ANY DATE OF PREPAYMENT OF EURODOLLAR RATE LOANS AND (2) ON THE DATE OF
PREPAYMENT OF BASE RATE LOANS; (B) ANY PREPAYMENT OF EURODOLLAR RATE LOANS SHALL
BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN
EXCESS THEREOF; AND (C) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF
OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE
TYPE(S) OF LOANS TO BE PREPAID AND, IF EURODOLLAR RATE LOANS ARE TO BE PREPAID,
THE INTEREST PERIOD(S) OF SUCH LOANS. THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH
LENDER’S RATABLE PORTION OF SUCH PREPAYMENT (BASED ON SUCH LENDER’S APPLICABLE
PERCENTAGE IN RESPECT OF THE LOAN). IF SUCH NOTICE IS GIVEN BY THE BORROWER, THE
BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN. ANY PREPAYMENT OF
A EURODOLLAR RATE LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE
AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO
SECTION 3.05. EACH PREPAYMENT OF THE OUTSTANDING LOANS PURSUANT TO THIS SECTION
2.05(A) SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES.


 


(B)           MANDATORY. UPON AND AFTER DISCHARGE OF FIRST LIEN OBLIGATIONS:


 

(I)            WITHIN FIVE BUSINESS DAYS AFTER FINANCIAL STATEMENTS HAVE BEEN
DELIVERED PURSUANT TO SECTION 6.01(A) AND THE RELATED COMPLIANCE CERTIFICATE HAS
BEEN DELIVERED PURSUANT TO SECTION 6.02(B), THE BORROWER SHALL PREPAY AN
AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO THE EXCESS (IF ANY) OF (A) 50% OF
EXCESS CASH FLOW FOR THE FISCAL YEAR COVERED BY SUCH FINANCIAL STATEMENTS OVER
(B) THE AGGREGATE PRINCIPAL AMOUNT OF LOANS PREPAID PURSUANT TO SECTION 2.05(A)
(SUCH MANDATORY PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSES (VI) AND (IX)
BELOW).

 

(II)           IF THE BORROWER OR ANY OF ITS SUBSIDIARIES DISPOSES OF ANY
PROPERTY (OTHER THAN ANY DISPOSITION OF ANY PROPERTY PERMITTED BY SECTIONS
7.05(A) - (F)) WHICH RESULTS IN THE REALIZATION BY SUCH PERSON OF NET CASH
PROCEEDS, THE BORROWER SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL
TO 100% OF SUCH NET CASH PROCEEDS IMMEDIATELY UPON RECEIPT THEREOF BY SUCH
PERSON (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSES (VI) AND (IX)
BELOW).

 

(III)          UPON THE SALE OR ISSUANCE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY OF ITS EQUITY INTERESTS (OTHER THAN EXCLUDED ISSUANCES AND
ANY SALES OR ISSUANCES OF EQUITY INTERESTS TO ANOTHER LOAN PARTY), THE BORROWER
SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL NET
CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY THE
BORROWER OR SUCH SUBSIDIARY (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN
CLAUSES (VI) AND (IX) BELOW).

 

32

--------------------------------------------------------------------------------


 

(IV)          UPON THE INCURRENCE OR ISSUANCE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS PERMITTED TO BE
INCURRED OR ISSUED PURSUANT TO SECTION 7.02), THE BORROWER SHALL PREPAY AN
AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL NET CASH PROCEEDS
RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY THE BORROWER OR SUCH
SUBSIDIARY (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSES (VI) AND (IX)
BELOW).

 

(V)           UPON ANY EXTRAORDINARY RECEIPT RECEIVED BY OR PAID TO OR FOR THE
ACCOUNT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND NOT OTHERWISE INCLUDED
IN CLAUSE (II), (III) OR (IV) OF THIS SECTION 2.05(B), THE BORROWER SHALL PREPAY
AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL NET CASH PROCEEDS
RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY THE BORROWER OR SUCH
SUBSIDIARY (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSES (VI) AND (IX)
BELOW).

 

(VI)          EACH PREPAYMENT OF LOANS PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 2.05(B) SHALL BE APPLIED TO THE TYPE OF LOAN OR BORROWING AS
DESIGNATED BY THE BORROWER.

 

(VII)         NOTWITHSTANDING ANY OF THE OTHER PROVISIONS OF CLAUSE (II), (III),
(IV) OR (V) OF THIS SECTION 2.05(B), SO LONG AS NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, IF, ON ANY DATE ON WHICH A PREPAYMENT WOULD OTHERWISE BE
REQUIRED TO BE MADE PURSUANT TO CLAUSE (II), (III), (IV) OR (V) OF THIS
SECTION 2.05(B), THE AGGREGATE AMOUNT OF NET CASH PROCEEDS REQUIRED BY SUCH
CLAUSE TO BE APPLIED TO PREPAY LOANS ON SUCH DATE IS LESS THAN OR EQUAL TO
$2,000,000, THE BORROWER MAY DEFER SUCH PREPAYMENT UNTIL THE FIRST DATE ON WHICH
THE AGGREGATE AMOUNT OF NET CASH PROCEEDS OR OTHER AMOUNTS OTHERWISE REQUIRED
UNDER CLAUSE (II), (III), (IV) OR (V) OF THIS SECTION 2.05(B) TO BE APPLIED TO
PREPAY LOANS EXCEEDS $1,000,000. UPON THE OCCURRENCE OF A DEFAULT DURING ANY
SUCH DEFERRAL PERIOD, THE BORROWER SHALL IMMEDIATELY PREPAY THE LOANS IN THE
AMOUNT OF ALL NET CASH PROCEEDS RECEIVED BY THE BORROWER AND OTHER AMOUNTS, AS
APPLICABLE, THAT ARE REQUIRED TO BE APPLIED TO PREPAY LOANS UNDER THIS
SECTION 2.05(B) (WITHOUT GIVING EFFECT TO THE FIRST AND SECOND SENTENCES OF THIS
CLAUSE (VII)) BUT WHICH HAVE NOT PREVIOUSLY BEEN SO APPLIED.

 

(VIII)        [RESERVED].

 

(IX)           [RESERVED].

 

2.06.        Termination or Reduction of Commitments.

 


(A)           [RESERVED].


 


(B)           MANDATORY. THE AGGREGATE COMMITMENTS SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED TO ZERO ON THE DATE OF THE BORROWING.


 


(C)           PREPAYMENT PREMIUM. EACH PREPAYMENT PURSUANT TO SECTION 2.05(A)
AND ANY REFINANCINGS IN WHOLE OR IN PART OF THE LOANS MADE (I) PRIOR TO THE
FIRST ANNIVERSARY OF THE CLOSING DATE SHALL BE ACCOMPANIED BY A PREMIUM EQUAL TO
2% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS BEING PREPAID AND (II) ON OR
AFTER THE FIRST ANNIVERSARY OF THE CLOSING DATE AND PRIOR

 

33

--------------------------------------------------------------------------------


 


TO THE SECOND ANNIVERSARY OF THE CLOSING DATE SHALL BE ACCOMPANIED BY A PREMIUM
EQUAL TO 1% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS BEING PREPAID.


 

2.07.        Repayment of Loans. The Borrower shall repay to the Lenders the
aggregate principal amount of all Loans outstanding on the Maturity Date.

 

2.08.        Interest.

 


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.08(B), (I) EACH EURODOLLAR
RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR
EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD PLUS THE APPLICABLE RATE; AND (II) EACH BASE RATE LOAN SHALL
BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE
BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE
RATE.


 


(B)           (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE,
WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN. INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH
THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

2.09.        Fees.

 


(A)           THE BORROWER SHALL PAY THE AMOUNTS REQUIRED TO BE PAID UNDER THE
FEE LETTER IN THE AMOUNTS AND AT THE TIMES SPECIFIED THEREIN. SUCH FEES SHALL BE
FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 


(B)           THE BORROWER SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE BEEN
SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO SPECIFIED.
SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY
REASON WHATSOEVER.

 

34

--------------------------------------------------------------------------------


 

2.10.        Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11.        Evidence of Debt.

 


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE
ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS. THE ACCOUNTS OR RECORDS
MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY THE LENDERS
TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON. ANY FAILURE TO SO RECORD
OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE
OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE
OBLIGATIONS. IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR. UPON THE REQUEST OF ANY
LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER SHALL EXECUTE AND
DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL
EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS. EACH
LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE DATE, TYPE (IF
APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


 


(B)           [RESERVED].


 

2.12.        Payments Generally; Administrative Agent’s Clawback.

 


(A)           GENERAL. ALL PAYMENTS TO BE MADE BY THE BORROWER SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE
BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00
P.M. ON THE DATE SPECIFIED HEREIN. THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE IN RESPECT OF THE LOAN (OR
OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS
RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE. ALL PAYMENTS RECEIVED
BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE. IF ANY PAYMENT TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY OTHER
THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY,
AND SUCH EXTENSION OF TIME SHALL BE REFLECTED ON COMPUTING INTEREST OR FEES, AS
THE CASE MAY BE.

 

35

--------------------------------------------------------------------------------


 


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT.
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE
OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH
BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT. IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWER, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS. IF THE BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH PERIOD. IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING. ANY PAYMENT BY THE BORROWER SHALL BE WITHOUT PREJUDICE TO ANY
CLAIM THE BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(ii)           Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Appropriate Lenders, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT. IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING

 

36

--------------------------------------------------------------------------------


 


PROVISIONS OF THIS ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE
BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE
CREDIT EXTENSION SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN
ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH
FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT
INTEREST.


 


(D)           OBLIGATIONS OF LENDERS SEVERAL. THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 11.04(C) ARE
SEVERAL AND NOT JOINT. THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY
SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 11.04(C) ON ANY DATE
REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION
OR TO MAKE ITS PAYMENT UNDER SECTION 11.04(C).


 


(E)           FUNDING SOURCE. NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(F)            INSUFFICIENT FUNDS. IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG
THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES
THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD PAYMENT OF PRINCIPAL THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL THEN DUE TO SUCH PARTIES.


 

2.13.        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate

 

37

--------------------------------------------------------------------------------


 

amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

 

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

 

(II)           THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(A) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (B) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY
SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.        Taxes.

 


(A)           PAYMENTS FREE OF TAXES. ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF A LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT OR ANY LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE APPLICABLE LOAN
PARTY SHALL MAKE SUCH DEDUCTIONS AND (III) THE APPLICABLE LOAN PARTY SHALL
TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER. WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           INDEMNIFICATION BY THE BORROWER. THE LOAN PARTIES SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 30 DAYS AFTER DEMAND THEREFOR,
FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES

 

38

--------------------------------------------------------------------------------


 


ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES
OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY; PROVIDED, HOWEVER, THAT THE LOAN PARTIES SHALL HAVE NO
LIABILITY HEREUNDER IN RESPECT OF PENALTIES, INTEREST AND OTHER LIABILITIES
ATTRIBUTABLE TO ANY INDEMNIFIED TAXES OR OTHER TAXES IF SUCH PENALTIES, INTEREST
OR OTHER LIABILITIES ARE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF AN ADMINISTRATIVE AGENT OR LENDER. A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER (OR APPLICABLE LOAN
PARTY) BY A LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS. AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY A LOAN PARTY TO A GOVERNMENTAL AUTHORITY,
THE LOAN PARTY SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           STATUS OF LENDERS. ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING. IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER
IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (A) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (1) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT SHAREHOLDER”
OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (3) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION

 

39

--------------------------------------------------------------------------------


 

881(C)(3)(C) OF THE CODE AND (B) DULY COMPLETED COPIES OF  INTERNAL REVENUE
SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

 


(F)            TREATMENT OF CERTAIN REFUNDS. IF THE ADMINISTRATIVE AGENT OR ANY
LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A LOAN
PARTY OR WITH RESPECT TO WHICH A LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT
TO THIS SECTION, IT SHALL PAY TO THE LOAN PARTY AN AMOUNT EQUAL TO SUCH REFUND
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY THE LOAN PARTY UNDER THIS SECTION WITH RESPECT TO THE INDEMNIFIED TAXES OR
OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE LOAN PARTY, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE LOAN PARTY (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IF
THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY. THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE LOAN
PARTIES OR ANY OTHER PERSON.


 

3.02.        Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03.        Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan,

 

40

--------------------------------------------------------------------------------


 

(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

3.04.        Increased Costs; Reserves on Eurodollar Rate Loans.

 


(A)           INCREASED COSTS GENERALLY. IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E));

 

(II)           SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT
TO THIS AGREEMENT OR ANY LOAN MADE BY IT HEREUNDER, OR CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED
TAXES OR OTHER TAXES COVERED BY SECTION 3.01 AND THE IMPOSITION OF, OR ANY
CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH LENDER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR RATE LOANS
MADE HEREUNDER BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan),  or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender, the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender, as the case may be, for such additional costs incurred or reduction
suffered following the receipt of such request.

 


(B)           CAPITAL REQUIREMENTS. IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR ON THE CAPITAL OF SUCH
LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, THE
COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY SUCH LENDER, TO A LEVEL BELOW
THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE
POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME THE

 

41

--------------------------------------------------------------------------------


 


BORROWER WILL PAY TO SUCH LENDER, AS THE CASE MAY BE, UPON THE WRITTEN REQUEST
OF SUCH LENDER, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER
OR SUCH LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT. A CERTIFICATE OF A LENDER SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS
SECTION AND DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.
THE BORROWER SHALL PAY SUCH LENDER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE
ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS. FAILURE OR DELAY ON THE PART OF ANY LENDER TO
DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION,
PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT
TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR
REDUCTIONS SUFFERED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER, AS
THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE SIX-MONTH PERIOD REFERRED
TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).


 


(E)           RESERVES ON EURODOLLAR RATE LOANS. THE BORROWER SHALL PAY TO EACH
LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL
BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN,
PROVIDED THE BORROWER SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A
COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER.
IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT
DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM RECEIPT OF
SUCH NOTICE.


 

3.05.        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

42

--------------------------------------------------------------------------------


 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising
directly, in each case, from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06.        Mitigation Obligations; Replacement of Lenders.

 


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE. IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER. THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


(B)           REPLACEMENT OF LENDERS. IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01 OR IF ANY LENDER CEASES TO MAKE AVAILABLE EURODOLLAR RATE LOANS
PURSUANT TO SECTION 3.02, THE BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE
WITH SECTION 11.13.


 

3.07.        Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSION

 

4.01.        Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 

43

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)            executed counterparts of this Agreement and each Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          a pledge and security agreement, in substantially the form of
Exhibit G (together with each other pledge and security agreement delivered
pursuant to Sections 6.12 and 6.15, in each case as amended, the “Security
Agreement”), duly executed by each Loan Party, together with:

 

(A)          certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

 

(B)           proper Financing Statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,

 

(C)           completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements and
other evidence of liens filed in the jurisdictions referred to in clause (B)
above and in each other jurisdiction requested by the Administrative Agent that
name any Loan Party as debtor, together with copies of such other financing
statements,

 

(D)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby,

 

(E)           the Account Control Agreements and the Securities Account Control
Agreement, in each case as referred to in the Security Agreement and duly
executed by the appropriate parties, and

 

(F)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under

 

44

--------------------------------------------------------------------------------


 

the Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);

 

(iv)          deeds of trust, trust deeds, deeds to secure debt, mortgages, or
any other document, creating and evidencing a Lien on any Mortgaged Property (as
defined in the Collateral Documents), in substantially the form of Exhibit H
(with such changes as may be satisfactory to the Administrative Agent and its
counsel to account for local law matters) and covering the properties listed on
Schedule 4.01(a)(iv) (together with the Assignments of Leases and Rents referred
to therein and each other mortgage delivered pursuant to Section 6.12 or Section
6.15, in each case as amended, the “Mortgages”), duly executed by the
appropriate Loan Party, together with:

 

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and fees have been paid,

 

(B)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements and in amounts not less than $6.5 million, issued,
coinsured and reinsured by a Title Company acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property and described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only Permitted Encumbrances and other Liens permitted under the Loan Documents,
and providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s Liens
and for zoning of the applicable property) and on matters relating to first loss
dollar, contiguity, revolving credit, non-imputation, public road access,
survey, variable rate, environmental lien, mortgage recording tax, separate tax
lot, so-called comprehensive coverage over covenants and restrictions, and a
“tie-in” or “cluster” endorsement, if available under applicable Law (i.e.
policies which insure against losses regardless of location on allocated value
of the insured property up to a stated maximum coverage amount) and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
necessary or desirable,

 

(C)           American Land Title Association form surveys, for which all
necessary fees (where applicable) have been paid, and dated as of a date
acceptable to the Administrative Agent, certified to the Administrative

 

45

--------------------------------------------------------------------------------


 

Agent and the issuer of the Mortgage Policies in a manner satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
State in which the property described in such surveys is located and acceptable
to the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the
Administrative Agent,

 

(D)          [Reserved],

 

(E)           with respect to each property to be subject to a Mortgage, such
affidavits, certificates, information (including financial data) and instruments
of identification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the title insurance policy/ies and
endorsements contemplated above,

 

(F)           evidence reasonably acceptable to the Administrative Agent of
payment by Borrower of all required title insurance policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of title insurance policies referred to above,

 

(G)           with respect to the Real Property, copies of all Leases or other
agreements relating to possessory interests, if any. To the extent any of the
foregoing affect any property to be subject to a Mortgage with respect to which
the Borrower or any Subsidiary holds the lessor’s interest, such agreement shall
be subordinate to the Lien of the Mortgage to be recorded against such property,
either expressly by its terms or pursuant to a subordination, non-disturbance
and attornment agreement, and shall otherwise be acceptable to the
Administrative Agent,

 

(H)          with respect to each property to be subject to a Mortgage, each
Loan Party and each of their Subsidiaries shall have made all notifications,
registrations and filings, to the extent required by, and in accordance with,
all Governmental Real Property Disclosure Requirements applicable to such
property,

 

(I)            evidence that the insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect,

 

(J)            evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages has been taken,

 

46

--------------------------------------------------------------------------------


 

(K)          a competed Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each property to be subject to a Mortgage,
and

 

(L)           with respect to each Real Property subject to a Mortgage,
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent;

 

(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 

(vi)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and Guarantors is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(vii)         a favorable opinion of Munger, Tolles & Olson LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit J-1 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

 

(viii)        a favorable opinion of Fox Rothschild LLP, local counsel to the
Loan Parties in Pennsylvania, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit J-2 and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

(ix)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since
December 31, 2004 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(x)            certificates attesting to the Solvency of each Loan Party before
and after giving effect to the Transaction, from its chief financial officer;

 

(xi)           an environmental assessment report, in form and substance
satisfactory to the Lenders from an environmental consulting firm acceptable to
the Lenders, which report shall identify existing and potential environmental
concerns

 

47

--------------------------------------------------------------------------------


 

and shall quantify related costs and liabilities, associated with any facilities
of the Borrower, the Company or any of their respective Subsidiaries, and the
Lenders shall be satisfied with the nature and amount of any such matters and
with the Borrower’s plans with respect thereto;

 

(xii)          certified copies of each employment agreement and other
compensation arrangement with each executive officer of any Loan Party or any of
its Subsidiaries as the Administrative Agent shall request;

 

(xiii)         evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the Secured
Parties, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;

 

(xiv)        certified copies of the Related Documents (including, without
limitation, the Holdback Agreement), duly executed by the parties thereto and in
form and substance satisfactory to the Lenders, together with all agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall request;

 

(xv)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or any Lender reasonably may require;

 

(xvi)        the Intercreditor Agreement, duly executed by the parties thereto;
and

 

(xvii)       a management fee subordination agreement, duly executed by
Millennium, in substantially the form of Exhibit M.

 

(b)           (i) All fees required to be paid to the Administrative Agent and
the Arrangers on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(d)           The Closing Date shall have occurred on or before December 31,
2006.

 

48

--------------------------------------------------------------------------------


 

(e)           All of the information made available to the Administrative Agent
prior to July 20, 2006 shall be complete and correct in all material respects;
and no changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding the Borrower, the Acquired Companies or the Transaction
after July 20, 2006 that either individually or in the aggregate could
reasonably be expected to have a “Material Adverse Effect” (as defined in the
Related Documents).

 

(f)            Each of the Holdback Agreement (as defined in the Post-Closing
Agreement) and the Equity Guarantee shall be in full force and effect.

 

(g)           The “Second Closing” under the Post-Closing Agreement shall have
been consummated (or shall be concurrently consummated) strictly in accordance
with the terms thereof, without any waiver or amendment not consented to by the
Lenders of any term, provision or condition set forth therein, and in compliance
with all applicable requirements of Law.

 

(h)           From November 1, 2006 to the Closing Date, the Borrower shall have
received not less than $50.0 million in cash proceeds from capital contributions
to its equity from funds invested by OCM in CCR and contributed to Borrower.

 

(i)            The Lenders shall be satisfied as to all intercompany
indebtedness and all indebtedness and other liabilities of the Acquired
Companies to third parties that are to remain outstanding following the Closing
Date.

 

(j)            The expiration or termination of the requisite waiting period
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 shall have
occurred and no Governmental Authority (as defined in the Related Documents)
shall have enacted, promulgated, enforced or entered any Governmental Order (as
defined in the Related Documents) which is in effect and has the effect of
making the transactions contemplated by the Related Documents illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
such transactions to be rescinded following completion, thereof. Borrower shall
have received final approval (excluding any appeal period, if applicable) from
the “Commission” (as defined in the Stock Purchase Agreement) of (x) the
purchase of the Acquired Companies by Borrower and (y) the management of the
racing operations of the “Meadows Facility” (as defined in the Stock Purchase
Agreement) under the Racing Services Agreement. Either (i) the “Gaming Board”
(as defined in the Stock Purchase Agreement) shall have issued a Pennsylvania
Gaming License to any of the Acquired Companies or (ii) the Gaming Board shall
have approved the issuance of a Pennsylvania Gaming License to any of the
Acquired Companies, and the Arrangers  shall be reasonably satisfied with the
conditions contained in such approval. Since July 20, 2006, there shall not have
been any gaming law, rule or regulation enacted, or any interpretation of an
existing gaming law, rule or regulation announced, that restricts in any
material respect (or requires a license with respect to) the ability of a lender
to assign or participate in interest in the Loan.

 

49

--------------------------------------------------------------------------------


 

(k)           The Lenders shall have received:  (A) an audited combined balance
sheet of the Acquired Companies and their subsidiaries (excluding the “Excluded
Subsidiaries” as defined in the Stock Purchase Agreement) as of December 31,
2005 and audited statements of income, cash flows and equity for the year then
ended at least 15 days prior to the Closing Date; and (B) an unaudited combined
balance sheet of the Acquired Companies and their subsidiaries (excluding the
“Excluded Subsidiaries” as defined in the Stock Purchase Agreement) as of each
quarter ending at least 45 days prior to the Closing Date, together with the
related unaudited statements of income, cash flows and equity; and (C) and pro
forma combined financial statements of the Borrower and its Subsidiaries after
giving Effect to the Transaction as of the dates, and for the periods, set forth
in clause (B) above; and (D) forecasts prepared by management of the Borrower,
each in form satisfactory to the Lenders, of balance sheets, income statements
and cash flow statements for (i) each fiscal quarter for the first year
following the Closing Date and (ii) for each year thereafter.

 

(l)            The Loan shall have received ratings from Moody’s Investors
Service, Inc. and Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., at least 20 days prior to the Closing Date.

 

(m)          The Borrower shall have deposited $50.0 million in a cash
collateral account for the purpose of cash collateralizing the Licensing Fee
L/C.

 

(n)           The Borrower shall have received not less than $180.0 million cash
proceeds from the advance of the First Lien Loans.

 

(o)           A complete information memorandum shall have been provided for use
in syndicating the Loan at least 30 days prior to the Closing Date.

 

(p)           All contracts, subcontracts and lease agreements related to (x)
road improvement cost related to the Temporary Casino and (y) a “sprung
structure” to house the Temporary Casino (the “Construction Contracts”), shall
not collectively exceed an aggregate amount of $39.6 million, and in each case
shall be on terms reasonably satisfactory to the Arrangers and the
Administrative Agent.

 

(q)           The terms of the construction reserve, the Budget, the Timetable
and the Plans and Specifications (the collectively, “Construction Plans”) with
respect to the Temporary Casino and related road improvements shall be
reasonably satisfactory to the Construction Consultant, the Arrangers and the
Administrative Agent.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

50

--------------------------------------------------------------------------------


 

4.02.        Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           [Reserved].

 

(d)           The Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01.        Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents and Related Documents to which
it is a party and consummate the Transaction, and (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except as set
forth on Schedule 5.01 or in each case referred to in clause (b)(i) or (c), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

5.02.        Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document and Related Document to
which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which

 

51

--------------------------------------------------------------------------------


 

such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03.        Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Related
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for the authorizations, approvals, actions, notices and filings listed on
Schedule 5.03, all of which have been duly obtained, taken, given or made and
are in full force and effect except as provided thereon. Except as set forth on
Schedule 5.03, all applicable waiting periods in connection with the Transaction
have expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.

 

5.04.        Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

5.05.        Financial Statements; No Material Adverse Effect; No Internal
Control Event.

 


(A)           TO THE KNOWLEDGE OF THE BORROWER, THE AUDITED FINANCIAL STATEMENTS
(I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN AND (II)
FAIRLY PRESENT THE FINANCIAL CONDITION OF THE ACQUIRED COMPANIES AS OF THE DATE
THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN.


 


(B)           TO THE KNOWLEDGE OF THE BORROWER, THE UNAUDITED COMBINED BALANCE
SHEET OF THE ACQUIRED COMPANIES DATED SEPTEMBER 30, 2006, AND THE RELATED
COMBINED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS
FOR THE FISCAL QUARTER ENDED ON THAT DATE AS SET FORTH ON SCHEDULE 5.05(B) (I)
WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY
PRESENT THE FINANCIAL CONDITION OF THE ACQUIRED COMPANIES AS OF THE DATE THEREOF
AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY, SUBJECT, IN THE
CASE OF CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END
AUDIT ADJUSTMENTS.

 

52

--------------------------------------------------------------------------------


 


(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           TO THE BEST KNOWLEDGE OF THE BORROWER, NO INTERNAL CONTROL EVENT
EXISTS OR HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS THAT
HAS RESULTED IN OR COULD REASONABLY BE EXPECTED TO RESULT IN A MISSTATEMENT IN
ANY MATERIAL RESPECT, IN ANY FINANCIAL INFORMATION DELIVERED OR TO BE DELIVERED
TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OF (I) COVENANT COMPLIANCE
CALCULATIONS PROVIDED HEREUNDER OR (II) THE ASSETS, LIABILITIES, FINANCIAL
CONDITION OR RESULTS OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS.


 


(E)           THE CONSOLIDATED PRO FORMA BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT SEPTEMBER 30, 2006, AND THE RELATED CONSOLIDATED PRO FORMA
STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
TWELVE MONTHS THEN ENDED AS SET FORTH ON SCHEDULE 5.05(E), CERTIFIED BY THE
CHIEF FINANCIAL OFFICER OR TREASURER OF THE BORROWER, COPIES OF WHICH HAVE BEEN
FURNISHED TO EACH LENDER, FAIRLY PRESENT THE CONSOLIDATED PRO FORMA FINANCIAL
CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT SUCH DATE AND THE
CONSOLIDATED PRO FORMA RESULTS OF OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH DATE, IN EACH CASE GIVING EFFECT TO
THE TRANSACTION, ALL IN ACCORDANCE WITH GAAP.


 


(F)            THE CONSOLIDATED FORECASTED BALANCE SHEETS, STATEMENTS OF INCOME
AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES DELIVERED PURSUANT TO
SECTION 4.01 OR SECTION 6.01(D) WERE PREPARED IN GOOD FAITH ON THE BASIS OF THE
ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE FAIR IN LIGHT OF THE
CONDITIONS EXISTING AT THE TIME OF DELIVERY OF SUCH FORECASTS, AND REPRESENTED,
AT THE TIME OF DELIVERY, THE BORROWER’S BEST ESTIMATE OF ITS FUTURE FINANCIAL
CONDITION AND PERFORMANCE.


 

5.06.        Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement, any other Loan
Document, any Related Document or the consummation of the Transaction, or (b)
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

5.07.        No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08.        Liens; Investments.

 


(A)           EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES HAS GOOD RECORD AND
MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL REAL
PROPERTY NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR
SUCH DEFECTS IN TITLE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

53

--------------------------------------------------------------------------------


 


(B)           NEITHER THE BUSINESSES NOR THE PROPERTIES OF ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES ARE AFFECTED BY ANY CASUALTY EVENT. NO LOAN PARTY OR ANY OF
ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE OF, NOT HAS ANY KNOWLEDGE OF, THE
OCCURRENCE OR PENDENCY OR CONTEMPLATION OF ANY CASUALTY EVENT AFFECTING ALL OR
ANY PORTION OF ITS PROPERTY. NO MORTGAGE ENCUMBERS IMPROVED REAL PROPERTY THAT
IS LOCATED IN AN AREA THAT HAS BEEN IDENTIFIED BY THE SECRETARY OF HOUSING AND
URBAN DEVELOPMENTS AS AN AREA HAVING SPECIAL FLOOD HAZARDS WITHIN THE MEANING OF
THE NATIONAL FLOOD INSURANCE ACT OF 1968 UNLESS FLOOD INSURANCE AVAILABLE UNDER
SUCH ACT HAS BEEN OBTAINED IN ACCORDANCE WITH SECTION 6.07.


 


(C)           SCHEDULE 5.08(C) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
LIENS ON THE PROPERTY OR ASSETS OF EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES,
SHOWING AS OF THE DATE HEREOF THE LIENHOLDER THEREOF AND THE PROPERTY OR ASSETS
OF SUCH LOAN PARTY OR SUCH SUBSIDIARY SUBJECT THERETO. THE PROPERTY OF EACH LOAN
PARTY AND EACH OF ITS SUBSIDIARIES IS SUBJECT TO NO LIENS, OTHER THAN LIENS SET
FORTH ON SCHEDULE 5.08(C), AND AS OTHERWISE PERMITTED BY SECTION 7.01.


 


(D)           SCHEDULE 5.08(D) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
REAL PROPERTY OWNED BY EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES, SHOWING AS
OF THE DATE HEREOF THE STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION,
STATE, RECORD OWNER AND BOOK VALUE THEREOF. EACH LOAN PARTY AND EACH OF ITS
SUBSIDIARIES HAS GOOD, MARKETABLE AND INSURABLE FEE SIMPLE TITLE TO THE REAL
PROPERTY OWNED BY SUCH LOAN PARTY OR SUCH SUBSIDIARY, FREE AND CLEAR OF ALL
LIENS, OTHER THAN LIENS CREATED OR PERMITTED BY THE LOAN DOCUMENTS.


 


(E)           (I)  SCHEDULE 5.08(E)(I) SETS FORTH A COMPLETE AND ACCURATE LIST
OF ALL LEASES OF REAL PROPERTY UNDER WHICH ANY LOAN PARTY OR ANY SUBSIDIARY OF A
LOAN PARTY IS THE LESSEE OR GUARANTEE, SHOWING AS OF THE DATE HEREOF THE STREET
ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE,
EXPIRATION DATE AND ANNUAL RENTAL COST THEREOF. EACH SUCH LEASE IS THE LEGAL,
VALID AND BINDING OBLIGATION OF THE LESSOR THEREOF, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, EXCEPT WHERE THE FAILURE THEREOF COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

(ii)           Schedule 5.08(e)(ii) sets forth a complete and accurate list of
all Leases of Real Property under which any Loan Party or any Subsidiary of a
Loan Party is the lessor or guarantor, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof. Each such lease is the legal,
valid and binding obligation of the lessee or guarantee thereof, enforceable in
accordance with its terms, except where the failure thereof could not reasonably
be expected to have a Material Adverse Effect.

 


(F)            SCHEDULE 5.08(F) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
INVESTMENTS HELD BY ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY ON THE DATE
HEREOF, SHOWING AS OF THE DATE HEREOF THE AMOUNT, OBLIGOR OR ISSUER AND
MATURITY, IF ANY, THEREOF.


 

5.09.        Environmental Compliance.

 

(a)           Based upon a review of the effect of existing Environmental Laws
and claims alleging potential liability or responsibility for violation of any
Environmental Law on the businesses, operations and properties of the Loan
Parties and their respective Subsidiaries, the

 

54

--------------------------------------------------------------------------------


 

Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)           Except as otherwise set forth in Schedule 5.09, to the best
knowledge of the Borrower (i) none of the properties currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any of its Subsidiaries or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries.

 

(c)           Except as otherwise set forth on Schedule 5.09, to the best
knowledge of the Borrower (i) neither any Loan Party nor any of its Subsidiaries
is undertaking, and has not completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

 

5.10.        Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

 

5.11.        Taxes. Except as set forth on Schedule 5.11, the Borrower and its
Subsidiaries have filed all Federal, state and other tax returns and reports
required to be filed, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets or otherwise due and payable, except those
which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP and except those which would not have a Material Adverse Effect. There is
no proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement pursuant to which it would be
required to make any payments.

 

55

--------------------------------------------------------------------------------


 

5.12.        ERISA Compliance.

 


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS. EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER
IS CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE BORROWER, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE
THE LOSS OF, SUCH QUALIFICATION. EXCEPT AS SET FORTH ON SCHEDULE 5.12, THE
BORROWER AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH
PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER
OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE
HAS BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT. THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 5.12, (I) NO ERISA EVENT HAS
OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS ANY
UNFUNDED PENSION LIABILITY; (III) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE
HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF
ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT
DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER THE BORROWER NOR ANY ERISA
AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO
EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA,
WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT
TO A MULTIEMPLOYER PLAN; AND (V) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE
HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF
ERISA.


 

5.13.        Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents. The Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable and are owned by PA MezzCo,
LLC in the amounts specified on Part (c) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents. Set forth on Part (d)
of Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as
of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation. The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(vii) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

 

56

--------------------------------------------------------------------------------


 

5.14.        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 


(A)           THE BORROWER IS NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR AS
ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


 


(B)           NONE OF THE BORROWER, ANY PERSON CONTROLLING THE BORROWER, OR ANY
SUBSIDIARY (I) IS A “HOLDING COMPANY,” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, OR (II) IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


 

5.15.        Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16.        Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17.        Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedule 5.17 sets forth a
complete and accurate list of all such IP Rights owned or used by the Borrower
and each of its Subsidiaries. To the best knowledge of the Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any of its Subsidiaries infringes upon any rights held by any other Person.
Except as specifically disclosed in Schedule 5.17, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

5.18.        Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.19.        [Intentionally Omitted].

 

5.20.        Labor Matters. Except as set forth on Schedule 5.20 there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower or any of its Subsidiaries as of the Closing Date and neither
the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

 

5.21.        Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by clauses (a) through (m) of Section 7.01) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

 

5.22.        Gaming Matters. Except as set forth on Schedule 5.22, each
Borrower, and their Subsidiaries, have obtained (i) approval for all Gaming
Licenses necessary or appropriate to conduct their businesses and operations
conducted or as contemplated to be conducted, and (ii) as of the Closing Date,
all required approvals from Gaming Authorities of the transactions contemplated
hereby and by the other Loan Documents, subject to the provisions of such
approvals or conditions in respect of the Gaming License as are satisfactory to
the Administrative Agent.

 

5.23.        Project; Construction Contracts. As of the date hereof, except as
set forth on Schedule 5.23, (i) no Construction Contracts have been entered into
or otherwise exist and (ii) no demolition or construction has commenced relating
to the Project.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:

 

6.01.        Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2006), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form

 

58

--------------------------------------------------------------------------------


 

the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, audited and accompanied by (i) a report and opinion of
Piercy Bowler Taylor & Kern or another nationally recognized Registered Public
Accounting Firm reasonably acceptable to the Required Lenders, which report and
opinion shall be prepared in accordance with standards established by the Public
Company Accounting Oversight Board (United States) and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement and (ii) an opinion of such Registered Public Accounting
Firm independently assessing the Borrower’s internal controls over financial
reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that
contains no statement that there is a material weakness in such internal
controls, except for such material weaknesses as to which the Required Lenders
do not object;

 

(b)           as soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended March 31, 2007), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes;

 

(c)           as soon as available, but in any event within 30 days after the
end of the first 18 months commencing with the month ended March 31, 2007,
monthly operating statements in form satisfactory to the Administrative Agent;
and

 

(d)           as soon as available, but in any event at least 30 days after the
end of each fiscal year of the Borrower, an annual business plan and budget of
the Borrower and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year and
annually for each fiscal year thereafter (including the fiscal year in which the
Maturity Date for the Loans occurs).

 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

59

--------------------------------------------------------------------------------


 

6.02.        Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a letter from the Borrower’s Registered Public
Accounting Firm indicating that during the performance of the financial
statement audit, no knowledge was obtained of any Default under the financial
covenants set forth in Section 7.11 or, if any such Default shall be known to
exist, stating the nature and status of such event;

 

(b)           (i) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the earlier of (x) the first “full” three-month fiscal
quarter during which the Temporary Casino is Operating and (y) the fiscal
quarter ended September 30, 2007), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower and in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 7.11, a statement of reconciliation conforming such financial
statements to GAAP and (ii) concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a copy of management’s discussion and
analysis with respect to such financial statements;

 

(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(e)           as soon as available, but in any event within 30 days after the
end of each fiscal year of the Borrower, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

 

(f)            not later than five Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Related Document or instrument, indenture, loan or
credit or similar agreement regarding or

 

60

--------------------------------------------------------------------------------


 

related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by the Administrative Agent, such information and reports regarding the
Related Documents and such instruments, indentures and loan and credit and
similar agreements as the Administrative Agent may reasonably request;

 

(g)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;

 

(h)           as soon as available, but in any event within 30 days after the
end of each fiscal year of the Borrower, (i) a report supplementing
Schedules 5.08(d), 5.08(e)(i) and 5.08(e)(ii), including an identification of
all owned and leased real property disposed of by the Borrower or any Subsidiary
thereof during such fiscal year, a list and description (including the street
address, county or other relevant jurisdiction, state, record owner, book value
thereof and, in the case of leases of property, lessor, lessee, expiration date
and annual rental cost thereof) of all real property acquired or leased during
such fiscal year and a description of such other changes in the information
included in such Schedules as may be necessary for such Schedules to be accurate
and complete; (ii) a report supplementing Schedule 5.17, setting forth (A) a
list of registration numbers for all patents, trademarks, service marks, trade
names and copyrights awarded to the Borrower or any Subsidiary thereof during
such fiscal year and (B) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by the Borrower or any Subsidiary thereof during such
fiscal year and the status of each such application; and (iii) a report
supplementing Schedules 5.08(f) and 5.13 containing a description of all changes
in the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent;

 

(i)            promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request; and

 

(j)            promptly following the Completion Date, the Borrower shall or
shall cause the applicable Loan Party to deliver notice to the Administrative
Agent of the occurrence of the Completion Date, together with a copy of a
Completion Certificate, if any, relating thereto.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered

 

61

--------------------------------------------------------------------------------


 

on the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to the Public Lenders shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

 

6.03.        Notices. Promptly notify the Administrative Agent and each Lender
as soon as becoming aware of the same:

 

(a)           of the occurrence of any Default;

 

62

--------------------------------------------------------------------------------


 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

 

(c)           of the occurrence of any ERISA Event;

 

(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

 

(e)           of the determination by the Registered Public Accounting Firm
providing the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such  opinion) or the Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event;

 

(f)            of the (i) occurrence of any Disposition of property or assets
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(iii), (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(iv), and (iv) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.0(b)(v); and

 

(g)           of any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating.

 

Each notice pursuant to Section 6.03 (other than Section 6.03(f) or (g)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04.        Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate actions diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

63

--------------------------------------------------------------------------------


 

6.05.        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower and its Subsidiaries
may consummate any other merger or consolidation permitted under Section 7.04;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06.        Maintenance of Properties. (a) Maintain, preserve and protect (and
cause the Racing Service Operator to maintain, preserve and protect) all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
the case of (a) and (b), where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07.        Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons. With respect to each of the properties to
be subject to a Mortgage, obtain flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time require, if
at any time the areas in which any improvements located on any property to be
subject to a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time. The Collateral
Agent shall be named as additional insured and as loss payee under any insurance
policies maintained from time to time by any Loan Party.

 

6.08.        Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate actions diligently conducted; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

6.09.        Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

6.10.        Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine

 

64

--------------------------------------------------------------------------------


 

its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

 

6.11.        Use of Proceeds. Use the proceeds of the initial Credit Extension
(along with the proceeds from the First Lien Credit Agreement and cash on hand)
to finance, in part, the Transactions (including, without limitation, on the
Closing Date (i) refinancing the Tranche A Junior Note (as defined in the
Post-Closing Agreement), (ii) depositing $50.0 million into a cash collateral
account with the issuing bank under the License Fee L/C as cash collateral for
the Licensing Fee L/C, (iii) depositing $18.5 million into a cash collateral
account with the Disbursement Agent as contemplated by the Cash Collateral and
Disbursement Agreement to fund interest payments on the Loans through the
Interest Periods ending immediately after nine months after the Closing Date,
(iv) depositing $39.6 million into a cash collateral account with the
Disbursement Agent as contemplated by the Cash Collateral and Disbursement
Agreement, (v) depositing $5.0 million into a government restricted cash account
and (vi) paying related fees and expenses. Use the other proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document.

 

6.12.        Covenant to Guarantee Obligations and Give Security.

 


(A)           UPON THE FORMATION OR ACQUISITION OF ANY NEW DIRECT OR INDIRECT
SUBSIDIARY (OTHER THAN ANY CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR
INDIRECTLY BY A CFC) BY ANY LOAN PARTY, THEN THE BORROWER SHALL, AT THE
BORROWER’S EXPENSE:


 

(I)            WITHIN 10 BUSINESS DAYS AFTER SUCH FORMATION OR ACQUISITION,
CAUSE SUCH SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT PARENT OF SUCH
SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT A GUARANTY OR GUARANTY SUPPLEMENT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, GUARANTEEING THE OTHER LOAN PARTIES’
OBLIGATIONS UNDER THE LOAN DOCUMENTS,

 

(II)           WITHIN 10 BUSINESS DAYS AFTER SUCH FORMATION OR ACQUISITION,
FURNISH TO THE ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND PERSONAL
PROPERTIES OF SUCH SUBSIDIARY, IN DETAIL SATISFACTORY TO THE ADMINISTRATIVE
AGENT,

 

(III)          WITHIN 15 BUSINESS DAYS AFTER SUCH FORMATION OR ACQUISITION,
CAUSE SUCH SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF
IT HAS NOT ALREADY DONE SO) TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND OTHER
SECURITY AND PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING DELIVERY OF ALL PLEDGED
INTERESTS IN AND OF SUCH SUBSIDIARY, AND OTHER INSTRUMENTS OF THE TYPE SPECIFIED
IN SECTION 4.01(A)(III)), SECURING PAYMENT OF ALL THE OBLIGATIONS OF SUCH

 

65

--------------------------------------------------------------------------------


 

SUBSIDIARY OR SUCH PARENT, AS THE CASE MAY BE, UNDER THE LOAN DOCUMENTS AND
CONSTITUTING LIENS ON ALL SUCH REAL AND PERSONAL PROPERTIES,

 

(IV)          WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT
ALREADY DONE SO) TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES,
THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF
NOTICES AND THE ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR
ADVISABLE IN THE OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE
ADMINISTRATIVE AGENT (OR IN ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT
DESIGNATED BY IT) VALID AND SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE
SUBJECT TO THE DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND
SECURITY AND PLEDGE AGREEMENTS DELIVERED PURSUANT TO THIS SECTION 6.12,
ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH THEIR TERMS,

 

(V)           WITHIN 60 DAYS AFTER SUCH FORMATION OR ACQUISITION, DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN
PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN
CLAUSES (I), (III) AND (IV) ABOVE, AND AS TO SUCH OTHER MATTERS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND

 

(VI)          AS PROMPTLY AS PRACTICABLE AFTER SUCH FORMATION OR ACQUISITION,
DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO
THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR
HELD BY THE ENTITY THAT IS THE SUBJECT OF SUCH FORMATION OR ACQUISITION TITLE
REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, AND ENVIRONMENTAL
ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING
ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE
RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT.

 


(B)           UPON THE ACQUISITION OF ANY PROPERTY BY ANY LOAN PARTY, IF SUCH
PROPERTY, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT, SHALL NOT ALREADY BE
SUBJECT TO A PERFECTED FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES, THEN THE BORROWER
SHALL, AT THE BORROWER’S EXPENSE:


 

(I)            WITHIN 10 BUSINESS DAYS AFTER SUCH ACQUISITION, FURNISH TO THE
ADMINISTRATIVE AGENT A DESCRIPTION OF THE PROPERTY SO ACQUIRED IN DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT,

 

(II)           WITHIN 15 BUSINESS DAYS AFTER SUCH ACQUISITION, CAUSE THE
APPLICABLE LOAN PARTY TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND OTHER SECURITY
AND PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, SECURING PAYMENT OF ALL THE OBLIGATIONS OF THE
APPLICABLE LOAN PARTY UNDER THE LOAN DOCUMENTS AND CONSTITUTING LIENS ON ALL
SUCH PROPERTIES,

 

66

--------------------------------------------------------------------------------


 

(III)          WITHIN 30 DAYS AFTER SUCH ACQUISITION, CAUSE THE APPLICABLE LOAN
PARTY TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE ADMINISTRATIVE AGENT (OR IN
ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT DESIGNATED BY IT) VALID AND
SUBSISTING LIENS ON SUCH PROPERTY, ENFORCEABLE AGAINST ALL THIRD PARTIES,

 

(IV)          WITHIN 60 DAYS AFTER SUCH ACQUISITION, DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN
PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN
CLAUSES (II) AND (III) ABOVE AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST,

 

(V)           AS PROMPTLY AS PRACTICABLE AFTER ANY ACQUISITION OF A REAL
PROPERTY, DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH REAL PROPERTY TITLE
REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, AND ENVIRONMENTAL
ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING
ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE
RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT, AND

 

(VI)          USE COMMERCIALLY REASONABLE EFFORTS, EXCLUDING LITIGATION OR
EVICTION OF THE TENANT THEREUNDER, TO CAUSE THE APPLICABLE LOAN PARTIES TO
DELIVER SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENTS WITH RESPECT TO
ALL LEASES AFFECTING SUCH MORTGAGED PROPERTY.

 


(C)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, THE BORROWER SHALL, AT THE
BORROWER’S EXPENSE:


 

(I)            WITHIN 10 BUSINESS DAYS AFTER SUCH REQUEST, FURNISH TO THE
ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND PERSONAL PROPERTIES OF THE
LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES IN DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT,

 

(II)           WITHIN 15 BUSINESS DAYS AFTER SUCH REQUEST, DULY EXECUTE AND
DELIVER, AND CAUSE EACH SUBSIDIARY (OTHER THAN ANY CFC OR A SUBSIDIARY THAT IS
HELD DIRECTLY OR INDIRECTLY BY A CFC) OF THE BORROWER (IF IT HAS NOT ALREADY
DONE SO) TO DULY EXECUTE AND DELIVER, TO THE ADMINISTRATIVE AGENT DEEDS OF
TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND OTHER SECURITY AND
PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (INCLUDING DELIVERY OF ALL PLEDGED EQUITY AND PLEDGED DEBT
IN AND OF SUCH SUBSIDIARY, AND OTHER INSTRUMENTS OF THE TYPE SPECIFIED IN
SECTION 4.01(A)(III)), SECURING PAYMENT OF ALL THE OBLIGATIONS OF UNDER THE LOAN
DOCUMENTS AND CONSTITUTING LIENS ON ALL SUCH PROPERTIES,

 

67

--------------------------------------------------------------------------------


 

(III)          WITHIN 30 DAYS AFTER SUCH REQUEST, TAKE, AND CAUSE EACH
SUBSIDIARY (OTHER THAN ANY CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR
INDIRECTLY BY A CFC) OF THE BORROWER TO TAKE, WHATEVER ACTION (INCLUDING THE
RECORDING OF MORTGAGES, THE FILING OF UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, THE GIVING OF NOTICES AND THE ENDORSEMENT OF NOTICES ON TITLE
DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE OPINION OF THE ADMINISTRATIVE
AGENT TO VEST IN THE ADMINISTRATIVE AGENT (OR IN ANY REPRESENTATIVE OF THE
ADMINISTRATIVE AGENT DESIGNATED BY IT) VALID AND SUBSISTING LIENS ON THE
PROPERTIES PURPORTED TO BE SUBJECT TO THE DEEDS OF TRUST, TRUST DEEDS, DEEDS TO
SECURE DEBT, MORTGAGES AND SECURITY AND PLEDGE AGREEMENTS DELIVERED PURSUANT TO
THIS SECTION 6.12, ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH
THEIR TERMS,

 

(IV)          WITHIN 60 DAYS AFTER SUCH REQUEST, DELIVER TO THE ADMINISTRATIVE
AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, A
SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN CLAUSES (II) AND (III)
ABOVE, AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, AND

 

(V)           AS PROMPTLY AS PRACTICABLE AFTER SUCH REQUEST, DELIVER, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR HELD
BY THE BORROWER AND ITS SUBSIDIARIES, TITLE REPORTS, SURVEYS AND ENGINEERING,
SOILS AND OTHER REPORTS, AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN SCOPE,
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER,
THAT TO THE EXTENT THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL HAVE
OTHERWISE RECEIVED ANY OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL
PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO
THE ADMINISTRATIVE AGENT.

 

6.13.        Environmental Covenant. Use and operate all of its facilities and
properties in material compliance with all applicable Environmental Laws, keep
all material permits, approvals, certificates, licenses and other authorizations
required pursuant to applicable Environmental Laws in effect and remain in
material compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Environmental Laws; promptly notify the
Administrative Agent and provide copies upon receipt of all written claims,
complaints, notices or inquiries relating to the condition of its facilities and
properties under, or compliance of its facilities and properties with,
applicable Environmental Laws, and shall promptly commence and diligently
proceed to cure, to the reasonable satisfaction of the Administrative Agent any
actions and proceedings relating to violations of compliance with applicable
Environmental Laws; and provide such information and certifications which the
Administrative Agent may reasonably request from time to time.

 

6.14.        Preparation of Environmental Reports. At the request of the
Required Lenders from time to time, provide to the Lenders within 60 days after
such request, at the expense of the Borrower, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on

 

68

--------------------------------------------------------------------------------


 

such properties; without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.

 

6.15.        Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

6.16.        Compliance with Terms of Leaseholds. Make all payments and
otherwise perform all obligations in respect of all Leases of Real Property to
which the Borrower or any of its Subsidiaries is a party, keep such Leases in
full force and effect and not allow such Leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

6.17.        Interest Rate Hedging. Enter into prior to December 31, 2006, and
maintain at all times thereafter, interest rate Swap Contracts with Persons
acceptable to the Administrative Agent, covering a notional amount of not less
than 50% of the aggregate outstanding Term B Loans and Second Lien Loans and
providing for such other terms reasonably acceptable to the Administrative
Agent.

 

6.18.        Lien Searches. Promptly following receipt of the acknowledgment
copy of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in

 

69

--------------------------------------------------------------------------------


 

such jurisdiction that name any Loan Party as debtor, together with copies of
such other financing statements.

 

6.19.        Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

6.20.        Gaming Licenses. (a) Ensure that all necessary Gaming Licenses from
any Gaming Authority for the ownership, use, or operation of the businesses or
properties owned or operated by each Borrower and its Subsidiaries are in full
force and effect, and (b) comply, in all material respects, with all of the
provisions thereof applicable to them.

 

6.21.        Cash Collateral Accounts. Maintain, and cause each of the other
Loan Parties to maintain, all Cash Collateral Accounts with the Administrative
Agent or another commercial bank located in the United States which has accepted
the assignment of such accounts to the Administrative Agent for the benefit of
the Secured Parties pursuant to the terms of the Security Agreement.

 

6.22.        Holdback Agreement. Comply in all material respects with the terms
of the Holdback Agreement, which shall not be waived or amended in manner
materially less favorable to the Lenders without such Lenders’ prior consent.

 

6.23.        Compliance with the Temporary Casino Construction Plans; Operating.
Ensure that the Temporary Casino is

 

(I)            BUILT IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE
CONSTRUCTION PLANS, AND

 

(II)           OPERATING AS SOON AS PRACTICABLE AND IN ANY EVENT NOT LATER THAN
THE FIRST ANNIVERSARY OF THE CLOSING DATE.

 

6.24.        Construction Covenants. Prior to the commencement of development
and construction of the Project (either by way of construction of the Project or
the commencement of substantial demolition activities in respect of the existing
Real Property):

 

(I)            THE BORROWERS SHALL AGREE TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR THE REASONABLE COSTS OF THE CONSTRUCTION CONSULTANT, WHO SHALL BE ALLOWED
FULL ACCESS TO THE PROJECT SITE (AND ALL PLANS, BUDGETS, TIMETABLES, PERMITS,
LICENSES, APPROVALS AND OTHER ALL OTHER DOCUMENTS RELATING TO THE PROJECT) AND
PREPARE A MONTHLY CONSTRUCTION PROGRESS REPORT;

 

70

--------------------------------------------------------------------------------


 

(II)           THE CONSTRUCTION CONSULTANT SHALL HAVE REVIEWED THE CONSTRUCTION
PLANS (AND ANY GEOTECHNICAL AND OTHER REPORTS AND ASSESSMENTS AS THEY REASONABLY
SHALL REQUIRE) AND SHALL HAVE CONCURRED THAT THE CONSTRUCTION PLANS ARE
REASONABLE AND FEASIBLE; AND

 

(III)          COLLATERAL ASSIGNMENTS OF THE EACH CONSTRUCTION CONTRACT FOR THE
PROJECT IN EACH CASE IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT SHALL HAVE BEEN MADE BY THE BORROWER OR THE APPLICABLE LOAN PARTY TO THE
ADMINISTRATIVE AGENT.

 

6.25.        FF&E Financing. Promptly after the Closing Date and in any event no
later than December 31, 2006, the Borrower shall have consummated the FF&E
Financing on terms reasonably acceptable to the Administrative Agent.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01.        Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 5.08(c)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(g), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(g);

 

(c)           Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or thereafter payable without penalty or which are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with, and to the extent required by, GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required by GAAP;

 

71

--------------------------------------------------------------------------------


 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)           Liens securing writs of attachment or similar instruments or
judgments for the payment of money not constituting an Event of Default under
Section 8.01(h);

 

(i)            present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use or enjoyment of real property;

 

(j)            Liens securing Indebtedness permitted under Section 7.02(i);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(k)           Liens securing Indebtedness under FF&E Financings in an aggregate
principal amount not to exceed $30.0 million acquired with the proceeds of such
Indebtedness; provided that such Liens only extend to FF&E;

 

(l)            other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $5.0 million, provided that no such Lien shall
extend to or cover any Collateral;

 

(m)          Permitted Encumbrances;

 

(n)           Liens securing Indebtedness under the First Lien Credit Agreement
in an aggregate principal amount not to exceed $220.0 million;

 

(o)           inchoate Liens incident to construction or maintenance of Real
Property; or Liens incident to construction or maintenance of Real Property now
or hereafter filed of record for which adequate reserves have been set aside and
which are being contested in good faith by appropriate actions and have not
proceeded to judgment or which the Title Company has agreed to insure over,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no material property is subject to a material risk of loss or forfeiture;

 

72

--------------------------------------------------------------------------------


 

(p)           Liens on accounts or amounts held in accounts for the Commonwealth
of Pennsylvania as specified in Section 1316 or Chapter 14 of the Pennsylvania
Race Horse Development and Gaming Act (Act 71 of 2004) (4 Pa. C.S.A. § 1401, et
seq.); and

 

(q)           Liens on the account cash collateralizing the Licensing Fee L/C;

 

provided, however, that no Lien other than Permitted Encumbrances shall be
permitted with respect to any property to be subject to a Mortgage.

 

7.02.        Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

 

(b)           Indebtedness incurred pursuant to the First Lien Credit Agreement;
provided that, in the case of any replacement or refinancing after the date
hereof, (i) the First Lien Collateral Agent shall enter into the Intercreditor
Agreement with the Collateral Agent, (ii) the aggregate principal amount of the
replacement or refinancing Indebtedness shall equal the aggregate principal
amount of the Indebtedness being replaced or refinanced, and the yield on the
replaced or refinanced Indebtedness shall not be greater than the yield on the
Indebtedness being replaced or refinanced and (iii) the First Lien Loan
Documents shall not include any provisions, terms or conditions that would not
be permitted, under the Intercreditor Agreement, in any amendment of the First
Lien Loan Documents;

 

(c)           Indebtedness under FF&E Financings in an aggregate principal
amount not to exceed $30.0 million;

 

(d)           [Reserved];

 

(e)           Indebtedness of a Subsidiary of the Borrower owed to the Borrower
or a Subsidiary of the Borrower, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, constitute “Pledged Debt” under the Security
Agreement, (ii) be on terms (including subordination terms) acceptable to the
Administrative Agent and (iii) be otherwise permitted under the provisions of
Section 7.03;

 

(f)            Indebtedness under the Loan Documents;

 

(g)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable

 

73

--------------------------------------------------------------------------------


 

amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension and such Indebtedness is on terms no less favorable in any
material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

(h)           Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor;

 

(i)            Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(j); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $5.0 million; and

 

(j)            unsecured Indebtedness in an aggregate principal amount not to
exceed $5.0 million at any time outstanding.

 

7.03.        Investments. Make or hold any Investments, except:

 

(a)           Investments held by the Borrower and its Subsidiaries in the form
of Cash Equivalents;

 

(b)           U.S. Corporate Bonds, rated at least Baa by S&P;

 

(c)           Common stocks rated at least B by S&P and listed on the New York
Stock Exchange, American Stock Exchange, or National Association of Securities
Dealers Automated Quotation;

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market funds that comply
with all provisions of Rule 2A-7 of the Investment Company Act of 1940;

 

(e)           advances to officers, directors and employees of the Borrower and
Subsidiaries in the ordinary course of business, for travel, entertainment,
relocation and analogous ordinary business purposes;

 

(f)            (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, and (iii)
additional Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries that are not Loan Parties;

 

(g)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course

 

74

--------------------------------------------------------------------------------


 

of business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

 

(h)           Guarantees permitted by Section 7.02;

 

(i)            Investments existing on the date hereof (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 5.08(f); and

 

(j)            Investments by the Borrower in Swap Contracts permitted under
Section 7.02(a).

 

7.04.        Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;

 

(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party, provided that the Lien on and security interest in any property so
Disposed of or to be Disposed of shall be maintained or created in favor of the
Collateral Agent;

 

(c)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

 

(d)           [Reserved];

 

(e)           in connection with any acquisition permitted under Section 7.03,
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that (i) the Person surviving such merger shall be a wholly-owned Subsidiary of
the Borrower and (ii) in the case of any such merger to which any Loan Party
(other than the Borrower) is a party, such Loan Party is the surviving Person;
and

 

(f)            so long as no Default has occurred and is continuing or would
result therefrom, each of the Borrower and any of its Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving corporation and (ii) in the
case of any such merger to which any Loan Party is a party, such Loan Party is
the surviving corporation.

 

75

--------------------------------------------------------------------------------


 

7.05.        Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property and, in the event that any real property disposed of is
property subject to a Mortgage, all such replacement property shall be made
subject to the Liens created by the Collateral Documents, or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;

 

(d)           Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that the Lien on and security interest in any
property so Disposed of or to be Disposed of shall be maintained or created in
favor of the Collateral Agent; and provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;

 

(e)           Dispositions permitted by Section 7.04; and

 

(f)            Dispositions by the Racing Services Operator permitted under the
RSA;

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(c) shall be for fair market value.

 

7.06.        Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default (and solely with respect to Section 7.06(e)
immediately below, so long as no Default under Section 8.01(a) or Event of
Default) shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)           each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

 

(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)           except to the extent the Net Cash Proceeds thereof are required to
be applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests

 

76

--------------------------------------------------------------------------------


 

with the proceeds received from the substantially concurrent issue of new common
Equity Interests;

 

(d)           for so long as the Borrower is treated as a partnership or other
substantially similarly treated pass-through entity for United States federal
income tax purposes, the Borrower shall be permitted to make Restricted Payments
to the Tax Recipients (which shall be deemed for any Tax purposes to be a
distribution with respect to equity from Borrower to its direct equity owner,
and from such equity owner to each successive direct equity owner until such
amounts are distributed to the Tax Recipients), in an amount not to exceed the
Tax Amount for the related period; provided, however, that (i) prior to any
distributions of Tax Amounts the Borrower shall deliver an officers’ certificate
to the Administrative Agent to the effect that the Borrower is a partnership or
other substantially similarly treated pass-through entity, for United States
federal income tax purposes and (ii) at the time of such distributions, the most
recent audited financial statements of the Borrower required to have been
furnished pursuant to Section 6.01(a) reflect that the Borrower is treated as a
partnership or other substantially similarly treated pass-through entity for
United States federal income tax purposes for the period covered by such
financial statements; and provided, further, that no such Restricted Payment
shall be made if the Administrative Agent shall have given the Borrower notice
of the existence and continuance of an Event of Default; and

 

(e)           subject to the Management Fee Subordination Agreement, the
Borrower may pay the Management Compensation.

 

7.07.        Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof (the development, construction
or operation of casinos) or any business substantially related or incidental
thereto.

 

7.08.        Transactions with Affiliates. Except as set forth on Schedule 7.08,
enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties.

 

7.09.        Burdensome Agreements. Except as required by Gaming Authorities,
enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document or Related Documents) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor, except for any agreement in effect (A) on the date hereof and set
forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under

 

77

--------------------------------------------------------------------------------


 

Section 7.02(i) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.10.        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11.        Financial Covenants.

 


(A)           [RESERVED].


 


(B)           CONSOLIDATED INTEREST COVERAGE RATIO. PERMIT THE CONSOLIDATED
INTEREST COVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER OF THE BORROWER TO
BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:


 

Date

 

Ratio

 

June 30, 2007(1)

 

1.5 to 1.0

 

September 30, 2007

 

1.5 to 1.0

 

December 31, 2007

 

1.5 to 1.0

 

March 31, 2008

 

1.5 to 1.0

 

June 30, 2008

 

1.5 to 1.0

 

September 30, 2008

 

1.5 to 1.0

 

December 31, 2008

 

1.5 to 1.0

 

March 31, 2009

 

1.5 to 1.0

 

June 30, 2009

 

1.5 to 1.0

 

September 30, 2009

 

1.5 to 1.0

 

December 31, 2009

 

1.5 to 1.0

 

March 31, 2010

 

1.5 to 1.0

 

June 30, 2010

 

1.5 to 1.0

 

September 30, 2010

 

1.5 to 1.0

 

December 31, 2010

 

1.75 to 1.0

 

March 31, 2011

 

1.75 to 1.0

 

June 30, 2011 and thereafter

 

1.75 to 1.0

 

 


(C)           CONSOLIDATED LEVERAGE RATIO. PERMIT THE CONSOLIDATED LEVERAGE
RATIO AT ANY TIME DURING ANY PERIOD OF FOUR FISCAL QUARTERS OF THE BORROWER SET
FORTH BELOW TO BE GREATER THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH PERIOD:

 

--------------------------------------------------------------------------------

(1)          Applicable only to the extent the Temporary Casino has been
Operating for the “full” three months for the fiscal period ended June 20, 2007.

 

78

--------------------------------------------------------------------------------


 

Date

 

Ratio

 

June 30, 2007(2)

 

6.0 to 1.0

 

September 30, 2007

 

6.0 to 1.0

 

December 31, 2007

 

5.75 to 1.0

 

March 31, 2008

 

5.5 to 1.0

 

June 30, 2008

 

5.5 to 1.0

 

September 30, 2008

 

5.25 to 1.0

 

December 31, 2008

 

5.25 to 1.0

 

March 31, 2009

 

5.25 to 1.0

 

June 30, 2009

 

5.25 to 1.0

 

September 30, 2009

 

5.25 to 1.0

 

December 31, 2009

 

5.25 to 1.0

 

March 31, 2010

 

5.25 to 1.0

 

June 30, 2010

 

5.0 to 1.0

 

September 30, 2010

 

5.0 to 1.0

 

December 31, 2010

 

5.0 to 1.0

 

March 31, 2011

 

5.0 to 1.0

 

June 30, 2011 and thereafter

 

4.75 to 1.0

 

 

7.12.        Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure (except for (A) $39.6 million for the first fiscal year
following the Closing Date pursuant to the Cash Collateral and Disbursement
Agreement, (B) (i) Maintenance Capital Expenditures during any fiscal year in an
aggregate amount not to exceed $1.0 million for fiscal years ended 2007 and
2008, $2.5 million for fiscal year ended 2009, $3.0 million for fiscal years
ended 2010 and 2011 and $3.5 million for fiscal year ended 2012 and
(ii) Expansion Capital Expenditures in an aggregate amount not to exceed $5.0
million) and (C) Capital Expenditures funded with the net proceeds from any
Excluded Issuance.

 

7.13.        Amendments of Organization Documents. Amend any of its Organization
Documents.

 

7.14.        Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP or approved by the
Administrative Agent, or (b) fiscal year.

 

--------------------------------------------------------------------------------

(2)          Applicable only to the extent the Temporary Casino has been
Operating for the “full” three months for the fiscal period ended June 20, 2007.

 

79

--------------------------------------------------------------------------------


 

7.15.        Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness, except (a) the prepayment of the Credit Extensions in accordance
with the terms of this Agreement and (b) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.02 and
refinancings and refundings of such Indebtedness in compliance with Section
7.02(g).

 

7.16.        Amendment, Etc. of Related Documents and Indebtedness. (a) Cancel
or terminate any Related Document or consent to or accept any cancellation or
termination thereof, (b) amend, modify or change in any manner any term or
condition of any Related Document or give any consent, waiver or approval
thereunder, (c) waive any default under or any breach of any term or condition
of any Related Document, (d) take any other action in connection with any
Related Document that would impair the value of the interest or rights of any
Loan Party thereunder or that would impair the rights or interests of the
Administrative Agent or any Lender or (e) amend, modify or change in any manner
any term or condition of any Indebtedness set forth in Schedule 7.02, except for
any refinancing, refunding, renewal or extension thereof permitted by Section
7.02(g); provided, however, that nothing in this Section 7.16 shall prevent the
Borrower from terminating or amending the Racing Services Agreement so long as
such termination or amendment does not impair the rights or interests of the
Administrative Agent or the Lenders.

 

7.17.        Construction of the Project. Do any of the following in connection
with the construction of the Project:

 

(a)           Fail to diligently pursue the Project to the Completion Date in
accordance with the Construction Plans;

 

(b)           Fail on or before the opening for business of the Project, to
provide the Administrative Agent with a written certificate executed by the
prime architect, prime contractor and the Construction Consultant (and any other
relevant contracting parties reasonably requested by the Construction
Consultant) certifying that the Project has been completed in all material
respects in accordance with the Construction Plans and that the Project has been
or is ready to be opened for business together with a Certificate of Occupancy
executed by a Responsible Officer to that effect;

 

(c)           Fail, as soon as practicable after the substantial completion of
the physical improvements associated with the Project, to provide the
Administrative Agent with an “as built” ALTA survey of the Project as of the
Completion Date that (i) sets forth all recorded easements and licenses
burdening the Project site as of the Completion Date, (ii) reflects no
unpermitted encroachments onto the affected Real Property or onto adjoining Real
Property, and (iii) certifies the legal description of the Real Property subject
to the related Mortgage in favor of the Administrative Agent to be the same as
that set forth in the related title insurance policies, together with (A) an
endorsement to its ALTA policy of title insurance covering the Project that
reflects the elements contained in this clause (n) and the Lien-free completion
of the Project and (B) evidence that all insurance policies required pursuant to
the Loan Documents have been obtained relating to the Project together with the
certificates of insurance, naming the Collateral Agent, on behalf of

 

80

--------------------------------------------------------------------------------


 

the Lenders, as an additional insured or loss payee, as the case may be, under
all such insurance policies; or

 

(d)           Fail, as soon as practicable after the substantial completion of
the physical improvements associated with the Project, to provide the
Administrative Agent with an “as built” ALTA survey of the Project as of the
Completion Date that (i) sets forth all recorded easements and licenses
burdening the Project site as of the Completion Date, (ii) reflects no
unpermitted encroachments onto that property or onto adjoining Real Property and
(iii) certifies the legal description of the Real Property subject to the
related Mortgage in favor of the Administrative Agent to be the same as that set
forth in the related title insurance policies, together with an (A) endorsement
to its ALTA policy of title insurance covering such Project that reflects the
elements contained in this clause (n) and the Lien-free completion of the
Project and (B) evidence that all insurance policies required pursuant to the
Loan Documents have been obtained relating to the Project together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
such insurance policies.

 

7.18.        Seller Holdback Amount. Make any payment in respect of the Seller
Holdback Amount (as defined in the Holdback Agreement) prior to the completion
of the permanent facility which shall replace the Temporary Casino and the first
date on which such permanent facility opens for operation and accepts customers
following the receipt by Borrower and its subsidiaries of all gaming approvals
necessary to open such permanent facility for operation and to accept customers.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01.        Events of Default. Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment. The Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, any amount of principal of any Loan, or
(ii) pay within three Business Days after the same becomes due, any interest on
any Loan, or any fee due hereunder, or (iii) pay within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.10, 6.11, 6.12, 6.20, or Article VII; or

 

(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after such Loan Party obtains knowledge of such
failure; or

 

81

--------------------------------------------------------------------------------


 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)           Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due after giving effect to any applicable notice
and cure periods (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, in each case after giving effect to
any applicable notice and cure periods, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; provided that, with respect to any such
failure under the First Lien Credit Agreement, such failure shall only
constitute an Event of Default under this Section 8.01(e), if (x) the First Lien
Obligations have been accelerated due to such failure or (y) there is a payment
default under the First Lien Credit Agreement and such default has not been
cured within 10 days; or

 

(f)            Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent

 

82

--------------------------------------------------------------------------------


 

of such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

 

(h)           Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 20 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

 

(k)           Change of Control. There occurs any Change of Control; or

 

(l)            Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby or shall be so asserted by the Borrower or any
Loan Party; or

 

83

--------------------------------------------------------------------------------


 

(m)          Gaming Matters. (i)  If the Borrower or any of its Subsidiaries
fails to keep in full force and effect, suffers the termination, revocation,
forfeiture, nonrenewal or suspension of, or suffers a material adverse
amendment, condition or limitation to, any Gaming License, finding of
suitability or other approval or authorization required to enable Borrower or
Subsidiary to own, operate, or otherwise conduct or manage any gaming activities
where Borrower or any of its Subsidiaries conduct such business for seven
consecutive calendar days; or

 

(II)           IF ANY GOVERNMENTAL AUTHORITY TERMINATES, SUSPENDS, REVOKES,
REPEALS, FAILS TO ISSUE OR FAILS TO RENEW ANY GAMING LICENSE HELD BY WILLIAM
WORTMAN, WILLIAM PAULOS OR OCM OR FINDING OF SUITABILITY OR OTHER APPROVALS OR
AUTHORIZATION REQUIRED TO ENABLE WILLIAM WORTMAN, WILLIAM PAULOS OR OCM TO OWN,
OPERATE, PARTICIPATE OR ASSOCIATE IN THE BUSINESS OF BORROWER AND ITS
SUBSIDIARIES; OR

 

(III)          IF THE TEMPORARY CASINO IS NOT OPERATING WITHIN ONE YEAR OF THE
CLOSING DATE; OR

 

(n)           Other Matters. If a party to the Equity Guarantee fails to perform
or observe any covenant or agreement contained in the Equity Guarantee on its
part to be performed or observed.

 

8.02.        Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           [Reserved]; and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

 

8.03.        Application of Funds. Subject to the Intercreditor Agreement, after
the exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become

 

84

--------------------------------------------------------------------------------


 

immediately due and payable), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender) and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and amounts owing under Secured Hedge Agreements and
Secured Cash Management Agreements, ratably among the Lenders, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01.        Appointment and Authority.

 


(A)           EACH OF THE LENDERS HEREBY IRREVOCABLY APPOINTS BANK OF AMERICA TO
ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS
BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT
BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE
REASONABLY INCIDENTAL THERETO. THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS, AND THE BORROWER SHALL NOT
HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER, POTENTIAL HEDGE BANK AND POTENTIAL CASH MANAGEMENT BANK) HEREBY
IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT AS THE AGENT
OF SUCH LENDER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY AND ALL
LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF THE
OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO. IN THIS CONNECTION,

 

85

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS
AND ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION
9.05 FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY
PORTION THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY
RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT),
SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND
ARTICLE XI (INCLUDING SECTION 11.04(C), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS) AS IF
SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 

9.02.        Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03.        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent

 

86

--------------------------------------------------------------------------------


 

shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.        Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05.        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents (including, without
limitation, the Control Agent) appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06.        Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within

 

87

--------------------------------------------------------------------------------


 

30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

9.07.        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08.        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other titles as necessary listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender.

 

9.09.        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

88

--------------------------------------------------------------------------------


 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender authorize the Administrative Agent to vote in respect of the claim
of any Lender or in any such proceeding.

 

9.10.        Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 11.01;

 

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such

 

89

--------------------------------------------------------------------------------


 

item of Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

ARTICLE X
[RESERVED]

 

ARTICLE XI
MISCELLANEOUS

 

11.01.      Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;

 

(b)           without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension without the
written consent of the Required Lenders, as the case may be;

 

(c)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(d)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

 

(e)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (v) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder (including,
without limitation, amounts under Section 2.06(c)) or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

(f)            change (i) (A) Section 8.03 in a manner that would alter the
order of or pro rata sharing of payments required thereby without the written
consent of each Lender or (B) the third sentence of Sections 2.12(a), (f) and
2.13 or the definition of “Applicable Percentage” without the written consent of
each Lender or (ii) the order of application of

 

90

--------------------------------------------------------------------------------


 

any reduction in the Commitments or any prepayment of Loans from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
without the written consent of the Required Lenders;

 

(g)           change (i) any provision of this Section 11.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Lenders”
without the written consent of each Lender;

 

(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender (except as expressly specified in the Collateral Documents);

 

(i)            release all or substantially all of the value of the Guaranty,
without the written consent of each Lender (except as expressly specified in the
Guaranty);

 

(j)            impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent of
the Required Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

11.02.      Notices; Effectiveness; Electronic Communications.

 


(A)           NOTICES GENERALLY. EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:

 

91

--------------------------------------------------------------------------------


 

(I)            IF TO THE BORROWER, THE ADMINISTRATIVE AGENT, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR
SUCH PERSON ON SCHEDULE 11.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS. NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER, AS
APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF
RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. THE
ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)           THE PLATFORM. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
OF ANY KIND (WHETHER IN TORT, CONTRACT

 

92

--------------------------------------------------------------------------------


 


OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
THE BORROWER, ANY LENDER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(D)           CHANGE OF ADDRESS, ETC. EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO. EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER
FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT. IN ADDITION, EACH LENDER AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT
HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER,
TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER
COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.


 


(E)           RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS. THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC COMMITTED LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF
OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF
NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. THE BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM
FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY
SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER.
ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


 

11.03.      No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

11.04.      Expenses; Indemnity; Damage Waiver.

 


(A)           COSTS AND EXPENSES. THE BORROWER SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE

 

93

--------------------------------------------------------------------------------


 


TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED) AND (II) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
(INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT OR ANY LENDER), AND SHALL PAY ALL FEES AND TIME CHARGES FOR
ATTORNEYS WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT OR ANY LENDER, IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER
THIS SECTION, OR (B) IN CONNECTION WITH LOANS MADE, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS.


 


(B)           INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE),
AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME
CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE,
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY
OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF)
AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, (II) ANY LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY OR ANY OF THE BORROWER’S OR
SUCH LOAN PARTY’S DIRECTORS, SHAREHOLDERS, TRUSTEES OR CREDITORS, AND REGARDLESS
OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM
A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE
FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS. TO THE EXTENT THAT THE BORROWER FOR ANY
REASON FAILS TO PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B) OF THIS
SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF)
OR ANY RELATED PARTY OF ANY OF THE FOREGOING (AND WITHOUT LIMITING ITS
OBLIGATION TO DO SO), EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT (OR ANY SUCH SUB-AGENT) OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR

 

94

--------------------------------------------------------------------------------


 


INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY
BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) IN CONNECTION WITH SUCH CAPACITY.
THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE
PROVISIONS OF SECTION 2.12(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF. NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH INDEMNITEE
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.


 


(E)           PAYMENTS. ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)            SURVIVAL. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 

11.05.      Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

11.06.      Successors and Assigns.

 


(A)           SUCCESSORS AND ASSIGNS GENERALLY. THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS

 

95

--------------------------------------------------------------------------------


 


AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT
(I) TO AN ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.06(B), (II)
BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.06(D),
OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF SECTION 11.06(F) (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER
BY ANY PARTY HERETO SHALL BE NULL AND VOID). NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS SECTION AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           ASSIGNMENTS BY LENDERS. ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT(S) AND THE LOANS AT THE
TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:


 

(I)            MINIMUM AMOUNTS. (A)  IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME
OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

 

(B)           In any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, in the case of any assignment in
respect of the Loans, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(II)           PROPORTIONATE AMOUNTS. EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT PROHIBIT ANY LENDER FROM
ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG SEPARATE LOANS ON
A NON-PRO RATA BASIS;

 

(III)          REQUIRED CONSENTS. NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS SECTION
AND, IN ADDITION:

 

96

--------------------------------------------------------------------------------


 

(A)          THE CONSENT OF THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;

 

(B)           THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ASSIGNMENTS IF SUCH
ASSIGNMENT IS TO A PERSON THAT IS NOT A LENDER WITH A COMMITMENT IN RESPECT OF
THE LOAN, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND WITH RESPECT TO SUCH
LENDER; AND

 

(C)           [RESERVED].

 

(IV)          ASSIGNMENT AND ASSUMPTION. THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED
AS SET FORTH IN SCHEDULE 11.06; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT
MAY, IN ITS SOLE DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE
IN THE CASE OF ANY ASSIGNMENT. THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(V)           NO ASSIGNMENT TO BORROWER. NO SUCH ASSIGNMENT SHALL BE MADE TO THE
BORROWER OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES.

 

(VI)          NO ASSIGNMENT TO NATURAL PERSONS. NO SUCH ASSIGNMENT SHALL BE MADE
TO A NATURAL PERSON.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 


(C)           REGISTER. THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE
AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE
A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE

 

97

--------------------------------------------------------------------------------


 


REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT
TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           PARTICIPATIONS. ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE
BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT. ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS
SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT
TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT
MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT,
AGREE TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST
PROVISO TO SECTION 11.01 THAT AFFECTS SUCH PARTICIPANT. EACH LENDER THAT SELLS A
PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS A NON-FIDUCIARY AGENT OF
THE BORROWER, MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF
EACH PARTICIPANT AND THE PRINCIPAL AMOUNTS OF EACH PARTICIPANT’S INTEREST IN THE
LOANS HELD BY IT (THE “PARTICIPANT REGISTER”). THE ENTRIES IN THE PARTICIPANT
REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR, AND SUCH LENDER SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE PARTICIPANT REGISTER AS THE OWNER OF
SUCH LOAN OR OTHER OBLIGATION HEREUNDER AS THE OWNER THEREOF FOR ALL PURPOSES OF
THIS AGREEMENT NOTWITHSTANDING ANY NOTICE TO THE CONTRARY. ANY SUCH PARTICIPANT
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY LENDER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE. SUBJECT TO
SUBSECTION (E) OF THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL
BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04 AND 3.05 TO THE SAME EXTENT
AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
SUBSECTION (B) OF THIS SECTION, PROVIDED THAT ANY SUCH PAYMENT SHALL SUBJECT THE
LENDER GRANTING SUCH PARTICIPATION TO REPLACEMENT PURSUANT TO THE TERMS OF
SECTION 11.13. TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 11.08 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.13 AS THOUGH IT WERE A
LENDER. SECTION 11.19 SHALL APPLY TO ANY LENDER THAT HAS A PARTICIPANT THAT IS
DISQUALIFIED, UNLESS SUCH LENDER REPLACES SUCH PARTICIPANT OR REPURCHASES SUCH
PARTICIPANT’S INTEREST IN THE COMMITMENT AND/OR THE LOANS.


 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS. A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT. A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH

 

98

--------------------------------------------------------------------------------


 


PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION
3.01(E) AS THOUGH IT WERE A LENDER.


 


(F)            CERTAIN PLEDGES. ANY LENDER MAY, WITHOUT THE CONSENT OF THE
BORROWER OR ADMINISTRATIVE AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING
UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY
PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED
THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS. THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           [RESERVED].


 

11.07.      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower and not known to
them to be under any duty of confidentiality to the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any

 

99

--------------------------------------------------------------------------------


 

Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

11.08.      Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower  against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.09.      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder; provided that in each case the Loan Parties
are not thereby required to make any greater payment hereunder than would
otherwise be required.

 

11.10.      Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which

 

100

--------------------------------------------------------------------------------


 

shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

11.11.      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

11.12.      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13.      Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender ceases to make Eurodollar Rate Loans pursuant to
Section 5.02, or if any Lender is a Defaulting Lender, or if any other
circumstances exist hereunder that give the Borrower the right hereunder to
replace such Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any

 

101

--------------------------------------------------------------------------------


 

amounts under Section 2.06(c) or Section 3.05) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in an avoidance of or a reduction in
such compensation or payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14.      Governing Law; Jurisdiction; Etc.

 


(A)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)           SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED

 

102

--------------------------------------------------------------------------------


 


TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW


 

11.15.      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16.      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower each acknowledge
and agree, and acknowledge their respective Affiliates’ understanding, that: (i)
the credit facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Arrangers has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arrangers has advised
or is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor the Arrangers has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative

 

103

--------------------------------------------------------------------------------


 

Agent and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor the
Arrangers has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

 

11.17.      USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

 

11.18.      Gaming Authorities. The Administrative Agent and each of the Lenders
agree to cooperate with all Gaming Authorities in connection with the
administration of their regulatory jurisdiction over the Administrative Agent,
each of the Lenders, and the Borrower and its Subsidiaries, including the
provision of such documents or other information as may be requested by any such
Gaming Authority relating to Borrower or any of its Subsidiaries or to the Loan
Documents.

 

11.19.      Removal of a Lender. Borrower shall have the right to remove a
Lender as a party to this Agreement in accordance with this Section if such
Lender is the subject of a Disqualification. If Borrower is entitled to remove a
Lender pursuant to this section, upon notice from Borrower, the Lender being
removed shall execute and deliver an Assignment and Assumption Agreement
covering the Lender’s Commitment under any Facility and the Loans at any time
owing to it under such Facility in favor of one or more Eligible Assignees
designated by Borrower (and acceptable to the Administrative Agent, which
acceptance shall not be unreasonably delayed or withheld), subject to the
payment of a purchase price by such Eligible Assignee equal to all principal and
accrued interest, fees and other amounts payable to such Lender under this
Agreement through the date of assignment.

 

11.20.      Time of the Essence. Time is of the essence of the Loan Documents.

 

11.21.      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

104

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

PA MEADOWS, LLC

 

 

 

 

 

By:

 /s/ William J. Paulos

 

Name:

William J. Paulos

 

Title:

Authorized Signatory

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

 

By:

 /s/ Chris M. Levine

 

Name:

Chris M. Levine

 

Title:

Assistant Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 /s/ Justin Lien

 

Name:

Justin Lien

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.

 

 

 

 

 

By:

 /s/ Tracie D. Plummer

 

Name:

Tracie D. Plummer

 

Title:

Assistant Vice President

 

S-4

--------------------------------------------------------------------------------